Exhibit 10.1

 

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

among:

ST. BERNARD SOFTWARE, INC.,

a Delaware corporation;

AGAVEONE ACQUISITION CORP.,

a Delaware corporation;

SINGLEFIN ACQUISITION, LLC,

a Delaware limited liability company;

AGAVEONE, INC. dba Singlefin,

a Nevada corporation;

and

JAKE JACOBY

 

--------------------------------------------------------------------------------

Dated as of October 3, 2006

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AGREEMENT AND PLAN

OF MERGER AND REORGANIZATION

THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (the “Agreement”) is made
and entered into as of October 3, 2006, by and among: ST. BERNARD SOFTWARE,
INC., a Delaware corporation (“Parent”); AGAVEONE ACQUISITION CORP., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”); SINGLEFIN
ACQUISITION, LLC, a Delaware limited liability company and a wholly owned
subsidiary of Parent (“LLC”); AGAVEONE, INC., a Nevada corporation dba Singlefin
(the “Company”); and Jake Jacoby (“Jacoby” or the “Designated Officer”). Certain
other capitalized terms used in this Agreement are defined in Exhibit A.

RECITALS

A. The Boards of Directors of each of Parent, Merger Sub, and the Company and
the sole member of LLC deem it advisable and in the best interest of each entity
and its respective stockholders or interest holders that Parent and the Company
combine in order to advance the long-term business interests of Parent and the
Company.

B. The strategic combination of Parent and the Company (the “Merger”) shall be
effected in accordance with the Delaware General Corporation Law (the “DGCL”)
and the terms of this Agreement through a transaction in which (i) Merger Sub
will merge with and into the Company (the “Merger”), the Company will be the
surviving corporation in the Merger and will become a wholly owned subsidiary of
Parent, and the stockholders of the Company will become stockholders of Parent,
and (ii) the Company, as the surviving corporation in the Merger, will merge
with and into LLC (the “LLC Merger”), and LLC will be the surviving entity in
the LLC Merger (the Merger and the LLC Merger being herein referred to as the
“Combination”).

C. The Board of Directors of the Company (i) has unanimously determined that the
Combination is advisable, fair to, and in the best interests of the Company and
its stockholders, (ii) has unanimously determined that this Agreement is
advisable and has approved this Agreement, the Combination and the other
transactions contemplated by this Agreement, and (iii) has unanimously
determined to recommend that the stockholders of the Company adopt this
Agreement.

D. The Board of Directors of Parent (i) has unanimously determined that the
Combination is advisable and consistent with and in furtherance of the long-term
business strategy of Parent and is fair to, and in the best interests of, Parent
and its stockholders, and (ii) has unanimously approved this Agreement, the
Combination and the other transactions contemplated by this Agreement.

E. For U.S. Federal income tax purposes, it is intended that the Combination
shall qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
shall constitute a plan of reorganization within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the Treasury Regulations and each of Parent and the
Company will be a “party to a reorganization” within the meaning of
Section 368(c) of the Code.

F. Jacoby owns a total of 4,770,000 shares of the Common Stock, $0.001 par
value, of the Company (“Company Common Stock”).

 

1.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the premises and the representations, warranties, covenants,
and agreements set forth herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound, the parties hereby agree as follows:

SECTION 1. DESCRIPTION OF TRANSACTION

1.1 Merger of Merger Sub into the Company. Upon the terms and subject to the
conditions set forth in this Agreement, at the Effective Time (as defined in
Section 1.3), Merger Sub shall be merged with and into the Company, and the
separate existence of Merger Sub shall cease. The Company will continue as the
surviving corporation in the Merger (the “Surviving Corporation”).

1.2 Effect of the Merger. The Merger shall have the effects set forth in this
Agreement and in the applicable provisions of the DGCL and the Nevada
Corporations Code (“NCC”).

1.3 Closing; Effective Time. The consummation of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Cooley
Godward LLP, 4401 Eastgate Mall, San Diego, California 92121 at 10:00 a.m.
Pacific Standard Time on October 18, 2006, or at such other time and date as
agreed between the Parties (the “Scheduled Closing Time”). (The date on which
the Closing actually takes place is referred to in this Agreement as the
“Closing Date.”) Subject to the provisions of this Agreement, a certificate of
merger satisfying the applicable requirements of the DGCL and a certificate of
merger satisfying the applicable requirements of the NCC shall be duly executed
by the Company and concurrently with or as soon as practicable following the
Closing delivered to the respective Secretary of State of the State of Delaware
and the State of Nevada for filing. The Merger shall become effective upon the
filing of both such certificates of merger with the Secretary of State of the
States of Delaware and Nevada (the “Effective Time”).

1.4 Articles of Incorporation and Bylaws; Directors and Officers. Unless
otherwise determined by Parent and the Company prior to the Effective Time:

(a) the Articles of Incorporation of the Surviving Corporation shall be amended
and restated as of the Effective Time to conform to Exhibit B;

(b) the Bylaws of the Surviving Corporation shall be amended and restated as of
the Effective Time to conform to the Bylaws of Merger Sub as in effect
immediately prior to the Effective Time; and

(c) the directors and officers of the Surviving Corporation immediately after
the Effective Time shall be the individuals identified on Exhibit C.

1.5 Merger Consideration. At the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof:

(a) Subject to Section 1.8(c) and subject to adjustment as set forth in
Section 1.14, each share of Company Common Stock that is issued and outstanding
immediately prior to the Effective Time (other than shares to be canceled
pursuant to Section 1.5(b) below) shall be converted at the Effective Time into
the right to receive, at the election of the holder thereof, either (1) that
fraction of a share of common stock of Parent (“Parent Common Stock”) equal to
the Exchange Ratio (as defined below), or (2) cash equal to $.32334 per share of
Company Common Stock (such cash payments or shares of Parent Common Stock is
referred to herein as the “Merger Consideration”). The exchange ratio (“Exchange
Ratio”) shall be calculated by dividing (i) $.32334 by (ii) $3.75. Each holder
of Company Common Stock who has not elected to receive shares of Parent Common
Stock pursuant to Section 1.5(a)(1) hereof shall be deemed to have elected to
receive cash pursuant to Section 1.5(a)(2). Elections made or deemed to have
been made by holders of Company Common Stock pursuant to this Section 1.5 shall
be made only with respect to all shares of Company Common Stock beneficially
owned by such

 

2.



--------------------------------------------------------------------------------

holder. Only holders of Company Common Stock who are “accredited investors”
within the meaning of Regulation D promulgated pursuant to the Securities Act
and who make the representations set forth in Section 5.3(a) will be entitled to
receive shares of Parent Common Stock. Holders of Company Common Stock who are
not able to make such representations and other such holders who elect to
receive cash in lieu of Parent Common Stock for their shares of Company Common
Stock shall receive a cash payment for the aggregate number of shares held by
each of them rounded up to the nearest cent.

(b) Each share of Company Common Stock held in the treasury of Company and each
share of Company Common Stock held by Parent or any subsidiary of Parent
immediately prior to the Effective Time shall be canceled and retired and cease
to exist, and no shares of Parent Common Stock shall be issued in exchange
therefor. All shares of Parent Common Stock owned by Company or any subsidiary
of Company shall become treasury stock of Parent.

(c) Each share of the common stock ($0.001 par value) of Merger Sub outstanding
immediately prior to the Effective Time shall be converted into one share of
common stock of the Surviving Corporation.

(d) Parent and the Surviving Corporation shall be entitled to deduct and
withhold from any consideration payable or otherwise deliverable to any holder
or former holder of capital stock of the Company pursuant to this Agreement such
amounts as Parent or the Surviving Corporation may be required to deduct or
withhold under the Code or under any provision of state, local or foreign tax
law. To the extent such amounts are so deducted or withheld, such amounts shall
be treated for all purposes under this Agreement as having been paid to the
Person to whom such amounts would otherwise have been paid.

(e) One-half of the shares of Parent Common Stock paid under Section 1.5(a)
above to Jacoby (the “Escrow Fund”) shall be placed into escrow by Parent until
disbursement thereof in accordance with terms of the Escrow Agreement, as
security for the indemnification obligations of Jacoby under Section 9.2 of this
Agreement. In addition, each holder of Company Common Stock’s pro rata portion
of the Working Capital Escrow Amount shall be withheld from the amounts paid
under Section 1.5(a) and placed into escrow by Parent until disbursement thereof
in accordance with the terms of the Escrow Agreement as security for the payment
of the Working Capital Deficit Adjustment under Section 1.14 of this Agreement.
For purposes thereof, shares of Parent Common Stock otherwise issuable pursuant
to Section 1.5(a) shall be valued at $3.75 per share. A holder of Parent Common
Stock held in escrow pursuant to the Escrow Agreement shall have the same voting
rights and shall receive any dividends or distributions with respect to such
escrowed shares on the same terms as holders of Parent Common Stock that are not
held in the Escrow Fund.

(f) Any amount payable in cash pursuant to this Agreement may be paid by check
or wire transfer at the option of the Payor, provided that such check or a
confirmation of wire transfer is delivered to the payee on the date specified
for cash payment hereunder.

1.6 Employee Stock Options.

(a) Immediately prior to the Effective Time, by virtue of the Merger and without
any action on the part of Parent, Merger Sub, the Company or the holders of
options to purchase Company Common Stock (“Company Options”), the vesting of
each Company Option that is outstanding, unexercised and unexpired, shall be
accelerated in full so that each such Company Option is fully vested and
exercisable. In addition, at the Effective Time, by virtue of the Merger and
without any action on the part of Parent, Merger Sub, the Company or the holders
of Company Options, taking into account the vesting acceleration provided above,
each Company Option (other than any Company Option issued to Jacoby, which shall
be assumed by Parent pursuant to Section 1.6(b)) outstanding immediately prior
to the Effective Time shall terminate and be cancelled and will be converted
into the right to receive for each share of Company Common Stock that would be
obtainable upon exercise of the Company Option as of immediately prior to
Effective Time an amount (the “Option Consideration”) equal to the positive
result of (1) $0.32334, minus (2) the exercise price required to be paid to
acquire the corresponding share of

 

3.



--------------------------------------------------------------------------------

Company Common Stock (it being understood and agreed that such exercise price
shall not actually be paid to the Company by the holder of a Company Option).
The Option Consideration required to be paid to such Company Optionholder
pursuant to this Section 1.6, less applicable Taxes required to be withheld with
respect to such payments, shall be paid in cash by Parent on Friday, January 5,
2007.

(b) At the Effective Time, Parent will assume Company’s 2005 Stock Incentive
Plan (the “Company Option Plan”) but shall only assume options issued and
outstanding under the Company Option Plan as set forth in this Section 1.6(b).
At the Effective Time, each outstanding Company Option held by Jacoby shall be
assumed by Parent and converted into an option (an “Assumed Option”) to purchase
the number of shares of Parent Common Stock equal to the product of the number
of shares of Company Common Stock that were issuable upon exercise of such
Company Option immediately prior to the Effective Time multiplied by the
Exchange Ratio, rounded down to the nearest whole share. The per share exercise
price of each Assumed Option shall be equal to the quotient obtained by dividing
the per share exercise price of the corresponding Company Option immediately
prior to the Effective Time by the Exchange Ratio, rounded up to the nearest
whole cent; provided, however, that if Section 421 of the Code applies to such
Company Option by reason of its qualification under Section 422 of the Code,
then the exercise price of the corresponding Assumed Option, the number of
shares purchasable pursuant to such Assumed Option and the terms and conditions
of exercise of such Assumed Option shall be determined in order to comply with
Section 424 of the Code. Except for the foregoing adjustments, all of the terms
and conditions in effect for each Company Option immediately prior to the
Effective Time shall continue in effect following the assumption thereof in
accordance with this Agreement and its terms (including any terms regarding
adjustments for stock splits and similar transactions). Parent shall file with
the Securities and Exchange Commission, within 60 days after the Closing Date, a
registration statement on Form S-8 relating to the shares of Parent Common Stock
issuable in respect of the Assumed Options.

(c) Prior to the Effective Time, the Company shall provide notice (subject to
reasonable review by Parent) to each holder of Company Options describing the
treatment of such Company Options in accordance with this Section 1.6.

1.7 Closing of the Company’s Transfer Books. At the Effective Time, holders of
certificates representing shares of the Company’s capital stock that were
outstanding immediately prior to the Effective Time shall cease to have any
rights as stockholders of the Company, and the stock transfer books of the
Company shall be closed with respect to all shares of such capital stock
outstanding immediately prior to the Effective Time. No further transfer of any
such shares of the Company’s capital stock shall be made on such stock transfer
books after the Effective Time.

1.8 Exchange of Certificates.

(a) At or as soon as practicable after the Effective Time, Parent will send to
the holders of Company Stock Certificates (i) a letter of transmittal in
customary form and containing such provisions as Parent may reasonably specify,
and (ii) instructions for use in effecting the surrender of Company Stock
Certificates in exchange for certificates representing Parent Common Stock. Upon
surrender of a Company Stock Certificate to Parent for exchange, together with a
duly executed letter of transmittal and such other documents as may be
reasonably required by Parent, the holder of such Company Stock Certificate
shall be entitled to receive in exchange therefor a certificate representing the
number of whole shares of Parent Common Stock that such holder has the right to
receive pursuant to the provisions of this Section 1 and cash in lieu of any
fractional share of Parent Common Stock, and the Company Stock Certificate so
surrendered shall be canceled. Until surrendered as contemplated by this
Section 1.8, each Company Stock Certificate shall be deemed, from and after the
Effective Time, to represent only the right to receive upon such surrender a
certificate representing shares of Parent Common Stock (and cash in lieu of any
fractional share of Parent Common Stock) as contemplated by this Section 1. If
any Company Stock Certificate shall have been lost, stolen or destroyed, Parent
may, in its discretion and as a condition precedent to the issuance of any
certificate representing Parent Common Stock, require the owner of such lost,
stolen or destroyed Company Stock Certificate to provide an

 

4.



--------------------------------------------------------------------------------

appropriate affidavit and to deliver a bond (in such sum as Parent may
reasonably direct) as indemnity against any claim that may be made against
Parent or the Surviving Corporation with respect to such Company Stock
Certificate. The shares of Parent Common Stock into which the shares of Company
Common Stock shall be converted in the Merger shall be deemed to have been
issued at the Effective Time.

(b) No dividends or other distributions declared or made with respect to Parent
Common Stock with a record date after the Effective Time shall be paid to the
holder of any unsurrendered Company Stock Certificate with respect to the shares
of Parent Common Stock represented thereby, and no cash payment in lieu of any
fractional share shall be paid to any such holder, until such holder surrenders
such Company Stock Certificate in accordance with this Section 1.8 (at which
time such holder shall be entitled to receive all such dividends and
distributions and such cash payment).

(c) No fractional shares of Parent Common Stock shall be issued in connection
with the Merger, and no certificates for any such fractional shares shall be
issued. In lieu of the issuance of any such fractional share of Parent Common
Stock pursuant to section 1.8(a), cash adjustments will be paid to holders in
respect of any fractional share of Parent Common Stock that would otherwise be
issuable. The amount of such adjustment shall be the product of such fraction of
a share of Parent Common Stock multiplied by $3.75.

(d) Neither Parent nor the Surviving Corporation shall be liable to any holder
or former holder of capital stock of the Company for any shares of Parent Common
Stock (or dividends or distributions with respect thereto), or for any cash
amounts, delivered to any public official pursuant to any applicable abandoned
property, escheat or similar law.

1.9 Tax Consequences. For federal income tax purposes, the Combination is
intended to constitute a reorganization within the meaning of Section 368 of the
Code. The parties to this Agreement hereby adopt this Agreement as a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations and agree that each of Parent and the Company
will be a “party” to a reorganization within the meaning of Section 368(c) of
the Code.

1.10 Further Action. If, at any time after the Effective Time, any further
action is determined by Parent to be necessary or desirable to carry out the
purposes of this Agreement or to vest the Surviving Corporation with full right,
title and possession of and to all rights and property of Merger Sub and the
Company, the officers and directors of the Surviving Corporation and Parent
shall be fully authorized (in the name of Merger Sub, in the name of the Company
and otherwise) to take such action.

1.11 The LLC Merger. Immediately following the Effective Time, without
condition, Parent shall cause LLC to file with the Secretary of State of the
State of Delaware a properly executed certificate of merger for the LLC Merger
(the “LLC Certificate of Merger”) conforming to the requirements of the DGCL.
The LLC Merger shall become effective at the time the LLC Certificate of Merger
is filed with the Secretary of State of the State of Delaware.

1.12 Effects of the LLC Merger.

(a) At the time at which the LLC Merger is filed with the Secretary of State of
Delaware, as described in Section 1.11 (the “LLC Effective Time”), (i) the
separate existence of the Company shall cease and the Company shall be merged
with and into LLC, with LLC as the surviving entity in the LLC Merger (LLC and
the Company are sometimes referred to below as the “LLC Constituent Entities”
and LLC following the LLC Merger is sometimes referred to below as the
“Continuing LLC”), and (ii) the Certificate of Formation and the Operating
Agreement of LLC as in effect immediately prior to the Effective Time shall be
unchanged by the LLC Merger.

 

5.



--------------------------------------------------------------------------------

(b) At and after the LLC Effective Time, the Continuing LLC shall possess all
the rights, privileges, powers, and franchises of a public as well as of a
private nature, and be subject to all the restrictions, disabilities, and duties
of each of the LLC Constituent Entities; and all singular rights, privileges,
powers, and franchises of each of the LLC Constituent Entities, and all
property, real, personal, and mixed, and all debts due to either of the LLC
Constituent Entities on whatever account, and all other things in action or
belonging to each of the LLC Constituent Entities, shall be vested in the
Continuing LLC, and all property, rights, privileges, powers, and franchises,
and all and every other interest shall be thereafter as effectually the property
of the Continuing LLC as they were of the LLC Constituent Entities, and the
title to any real estate vested by deed or otherwise, in either of the LLC
Constituent Entities, shall not revert or be in any way impaired; but all rights
of creditors and all liens upon any property of either of the LLC Constituent
Entities shall be preserved unimpaired, and all debts, liabilities, and duties
of the LLC Constituent Entities shall thereafter attach to the Continuing LLC,
and may be enforced against it to the same extent as if such debts and
liabilities had been incurred by it.

1.13 Conversion of Securities in LLC Merger. By virtue of the LLC Merger and
without any further action on the part of the Company, LLC or Continuing LLC,
(i) each limited liability company interest of LLC then outstanding shall remain
outstanding and each certificate therefor shall continue to evidence one limited
liability company interest of the Continuing LLC and (ii) each share of common
stock of the Company then outstanding shall be converted into limited liability
company interest of the Continuing LLC.

1.14 Working Capital Adjustment. The Merger Consideration is premised upon the
Company having as of the Closing and delivering to Parent a Working Capital
Deficit of $759,741 (the “Company Working Capital Deficit”). The total Merger
Consideration payable pursuant to Section 1.5(a) shall be reduced, as set forth
herein, by the amount, if any, by which the Company’s working capital as of the
Closing is less than the Company Working Capital Deficit or increased by the
amount, if any, by which the Company’s working capital as of the Closing is
greater than the Company Working Capital Deficit, as applicable (the “Working
Capital Adjustment”). In connection therewith, on the Closing Date, Parent shall
deliver to the Escrow Agent cash in an amount equal to $100,000 held back from
the Merger Consideration pursuant to Section 1.5(e) (the “Working Capital Escrow
Amount”) solely to fund any amount payable under this Section 1.14. The Working
Capital Escrow Amount shall be held by the Escrow Agent and disbursed in
accordance with the terms of this Agreement and the terms of the Escrow
Agreement. The Working Capital Adjustment shall be calculated and settled as
follows:

(a) Two (2) business days before the Closing Date, the Company shall provide
Parent with a preliminary written estimate of the Working Capital Deficit as of
the Closing Date on a schedule (the “Closing Working Capital Schedule”), which
Closing Working Capital Schedule (i) shall set forth in reasonable detail the
Company’s calculation of the Working Capital as of the Closing Date, and the
Working Capital Deficit Amount (the “Estimated Working Capital Deficit Amount”),
if any, and (ii) shall be prepared in good faith by the Company and in
accordance with this Section 1.14 and the same accounting principles of the
Company used in the preparation by the Company of the Unaudited Interim Balance
Sheet.

(b) As soon as practicable (and in any event within 60 days) after the Effective
Time, Parent shall prepare and deliver to Jacoby an unaudited consolidated
balance sheet of the Company as of the Closing Date (the “Closing Date Balance
Sheet”). The Closing Date Balance Sheet shall be accompanied by a schedule which
shall set forth in reasonable detail Parent’s calculation of the Working Capital
Deficit Amount (the “Parent Proposed Working Capital Deficit Amount”). The
Closing Date Balance Sheet and the Parent Proposed Working Capital Deficit
Amount shall be prepared in accordance with the same accounting principles of
the Company used in the preparation by the Company of the Unaudited Interim
Balance Sheet.

(c) Following the delivery of the Closing Date Balance Sheet to Jacoby, Parent
shall provide Jacoby with reasonable access during normal business hours to the
books and records of the Surviving Corporation as well as any relevant work
papers of Parent, the Company and their accountants generated in preparing the
Closing Balance Sheet and the Parent Working Capital

 

6.



--------------------------------------------------------------------------------

Schedule as may reasonably be required for the review of the calculation of the
Parent Proposed Working Capital Deficit Amount. All fees, costs and expenses of
Jacoby relating to the review of the Closing Date Balance Sheet shall be borne
by Jacoby and all fees, costs and expenses of Parent or the Surviving
Corporation relating thereto shall be borne by Parent. Jacoby shall make
available to Parent and its accountants, at the request of Parent, any relevant
work papers of Jacoby and its accountants generated in connection with the
review of the Closing Date Balance Sheet.

(d) If Jacoby has any objections to the Closing Date Balance Sheet or the Parent
Proposed Working Capital Deficit Amount, he shall deliver to Parent a statement
describing his objections (the “Dispute Notice”) within 15 days after his
receipt of the Closing Date Balance Sheet and the Parent Proposed Working
Capital Deficit Amount. Parent and Jacoby shall use commercially reasonable
efforts for a period of 15 days following a Dispute Notice to resolve any
disagreement. If Parent and Jacoby have been unable to resolve the disagreement
by the end of such period, an independent arbitrator shall be retained to make a
determination on the matter in dispute. The determination of the arbitrator
shall be final, binding and conclusive on the parties and the appropriate
payment shall be made by the parties based upon the final determination of the
arbitrator. The fees and expenses of the arbitrator shall be borne equally by
Parent, on the one hand, and Jacoby on the other hand. Each party shall pay its
own costs and expenses (including attorneys’ fees) incurred in connection with
any such disagreement.

(e) In the event:

(i) there is no Working Capital Deficit Adjustment, the Escrow Agent shall
promptly deliver to Jacoby, as payment agent, cash equal to the Working Capital
Escrow Amount for distribution pro rata to the holders of Company Common Stock
outstanding as of the Effective Time;

(ii) the Working Capital Deficit Adjustment is less than the amount in the
Working Capital Escrow Amount, then the Escrow Agent shall promptly deliver
(A) to Jacoby, as payment agent, for distribution pro rata to the holders of
Company Common Stock outstanding as of the Effective Time cash equal to the
Working Capital Escrow Amount less the Working Capital Deficit Adjustment, and
(B) to Parent cash equal to the Working Capital Deficit Adjustment.

(iii) the Working Capital Deficit Adjustment is greater than or equal to the
Working Capital Escrow Amount, then (A) the Escrow Agent shall promptly deliver
to Parent cash equal to the Working Capital Escrow Amount and (B) Parent shall
be entitled to indemnification from the Escrow Fund under Section 9.2(a) for the
amount by which the Working Capital Deficit Adjustment exceeds the Working
Capital Escrow Amount, subject to the limitation set forth in Section 9.3(b).

1.15 Dissenting Holders. If holders of Company Common Stock are entitled to
dissent from the Merger and demand appraisal of any such Company Common Stock
under applicable law (each person electing to exercise such rights, a
“Dissenting Holder”), any shares of Company Common Stock held by a Dissenting
Holder as to which appraisal has been so demanded (“Excluded Shares”) shall not
be converted as described in Section 1.5, but shall from and after the Effective
Time represent only the right to receive such consideration as may be determined
to be due such Dissenting Holder pursuant to applicable law; provided however,
that each share of Company Common Stock held by a Dissenting Holder who shall,
after the Effective Time, withdraw its demand for appraisal or lose its rights
of appraisal with respect to such shares of Company Common Stock, in either case
pursuant to applicable law, shall not be deemed an Excluded Share, but shall be
deemed to be converted, as of the Effective Time, in to the right to receive
Parent Common Stock or a cash payment as set forth in Section 1.5. If Parent or
the Surviving Corporation makes payments to holders of Excluded Shares and
(i) the sum of (A) the aggregate amount of such payments plus (B) Parent’s and
the Surviving Corporation’s costs, fees and expenses (including but not limited
to reasonable legal, appraisal and expert fees and expenses) in any manner
relating to Excluded Shares and/or Dissenting Holders, exceeds (ii) the amount
which would otherwise have been paid pursuant to Section 1.5 if such shares had
not been Excluded Shares (such excess being “Excess Payments”), then the
aggregate amount of such Excess Payments shall be considered Damages for
purposes of Section 9.2(a)(v) of this Agreement.

 

7.



--------------------------------------------------------------------------------

1.16 Settlement of Company Listed Liabilities. Within two (2) business days
prior to the anticipated Closing Date, Company shall provide Parent with a list
of certain outstanding accounts payable and other indebtedness in the aggregate
amount not to exceed $5,073,918.76 (such listed amounts, the “Company Listed
Liabilities”). At the Closing, Parent shall tender payment equal to the
principal amount and all accrued interest on each instrument evidencing
indebtedness for borrowed money identified in Part 2.11 of the Disclosure
Schedule (against delivery and cancellation of instruments), and within 30 days
of the Closing Parent shall satisfy each of the Company’s other obligations with
respect to the Company Listed Liabilities.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE DESIGNATED
OFFICER

The Company and the Designated Officer jointly and severally represent and
warrant, subject to such exceptions as are specifically disclosed in the
Disclosure Schedule (referencing the appropriate section, subsection, paragraph
and subparagraph numbers, which exceptions shall qualify the representation or
warranty in such numbered section, subsection paragraph or subparagraph and any
other section, subsection, paragraph and subparagraph to the extent such
disclosure reasonably appears to be applicable to such representation or
warranty) supplied by the Company to Parent (the “Disclosure Schedule”) to and
for the benefit of the Indemnitees, as follows:

2.1 Due Organization; No Subsidiaries; Etc.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all necessary power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted; (ii) to own and use its assets in the manner in which
its assets are currently owned and used; and (iii) to perform its obligations
under all Company Contracts.

(b) Except as set forth in Part 2.1 of the Disclosure Schedule, the Company has
not conducted any business under or otherwise used, for any purpose or in any
jurisdiction, any fictitious name, assumed name, trade name or other name, other
than the name “Singlefin.”

(c) The Company is not and has not been required to be qualified, authorized,
registered or licensed to do business as a foreign corporation in any
jurisdiction other than the jurisdictions identified in Part 2.1 of the
Disclosure Schedule, except where the failure to be so qualified, authorized,
registered or licensed has not had and will not have a Material Adverse Effect
on the Company. The Company is in good standing as a foreign corporation in each
of the jurisdictions identified in Part 2.1 of the Disclosure Schedule.

(d) Part 2.1 of the Disclosure Schedule accurately sets forth (i) the names of
the members of the Company’s board of directors, (ii) the names of the members
of each committee of the Company’s board of directors, and (iii) the names and
titles of the Company’s officers.

(e) The Company does not own any controlling interest in any Entity and, except
for the equity interests identified in Part 2.1 of the Disclosure Schedule, the
Company has never owned, beneficially or otherwise, any shares or other
securities of, or any direct or indirect equity interest in, any Entity. The
Company has not agreed and is not obligated to make any future investment in or
capital contribution to any Entity. The Company has not guaranteed and is not
responsible or liable for any obligation of any of the Entities in which it owns
or has owned any equity interest.

2.2 Articles of Incorporation and Bylaws; Records. The Company has made
available to Parent accurate and complete copies of: (1) the Company’s articles
of incorporation and bylaws, including all amendments thereto; (2) the stock
records of the Company; and (3) except as set forth in Part 2.2 of the
Disclosure Schedule, the minutes and other records of the meetings and other

 

8.



--------------------------------------------------------------------------------

proceedings (including any actions taken by written consent or otherwise without
a meeting) of the stockholders of the Company, the board of directors of the
Company and all committees of the board of directors of the Company. There have
been no formal meetings or other proceedings of the stockholders of the Company,
the board of directors of the Company or any committee of the board of directors
of the Company that are not fully reflected in such minutes or other records.
There has not been any violation of any of the provisions of the Company’s
articles of incorporation or bylaws, and the Company has not taken any action
that is inconsistent in any material respect with any resolution adopted by the
Company’s stockholders, the Company’s board of directors or any committee of the
Company’s board of directors except for any such violation or inconsistent
action would not result in a Material Adverse Effect if such transaction or
action were rescinded or if the full effect of any potential damages resulting
therefrom were taken into account. The books of account, stock records, minute
books and other records of the Company are accurate, up-to-date and complete in
all material respects.

2.3 Capitalization, Etc.

(a) The authorized capital stock of the Company consists of 20,000,000 shares of
Common Stock (with $0.001 par value), of which 6,521,300 shares have been issued
and are outstanding as of the date of this Agreement. All of the outstanding
shares of Company Common Stock have been duly authorized and validly issued, and
are fully paid and non-assessable.

(b) The Company has reserved 2,263,750 shares of Company Common Stock for
issuance under the Company Option Plan, of which options to purchase 1,480,000
shares are outstanding under the Company Option Plan and options to purchase
950,000 shares of Company Common Stock have been granted and are outstanding
outside the Company Option Plan as of the date of this Agreement. Part 2.3 of
the Disclosure Schedule accurately sets forth, with respect to each Company
Option that is outstanding as of the date of this Agreement: (i) the name of the
holder of such Company Option; (ii) the total number of shares of Company Common
Stock that are subject to such Company Option; (iii) the date on which such
Company Option was granted and the term of such Company Option; (iv) the vesting
schedule for such Company Option; (v) the exercise price per share of Company
Common Stock purchasable under such Company Option; and (vi) whether such
Company Option has been designated an “incentive stock option” as defined in
Section 422 of the Code. Except as set forth in Part 2.3 of the Disclosure
Schedule, there is no: (i) outstanding subscription, option, call, warrant or
right (whether or not currently exercisable) to acquire any shares of the
capital stock or other securities of the Company; (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of the capital stock or other securities of the Company;
(iii) Contract under which the Company is or may become obligated to sell or
otherwise issue any shares of its capital stock or any other securities; or
(iv) to the knowledge of the Company and the Designated Officer, condition or
circumstance that may give rise to or provide a basis for the assertion of a
claim by any Person to the effect that such Person is entitled to acquire or
receive any shares of capital stock or other securities of the Company.

(c) All outstanding shares of Company Common Stock, and all outstanding Company
Options, have been issued and granted in compliance with (i) all applicable
securities laws and other applicable Legal Requirements, and (ii) all
requirements set forth in applicable Contracts.

(d) Except as set forth in Part 2.3 of the Disclosure Schedule, the Company has
never repurchased, redeemed or otherwise reacquired any shares of capital stock
or other securities of the Company. All securities so reacquired by the Company
were reacquired in compliance with (i) the applicable provisions of the NCC and
all other applicable Legal Requirements, and (ii) all requirements set forth in
applicable restricted stock purchase agreements and other applicable Contracts.

 

9.



--------------------------------------------------------------------------------

2.4 Financial Statements.

(a) The Company has made available to Parent the following financial statements
and notes (collectively, the “Company Financial Statements”):

(i) The unaudited balance sheet of the Company as of December 31, 2005, and the
related unaudited income statement of the Company for the year then ended; and

(ii) the unaudited balance sheet of the Company as of August 31, 2006 (the
“Unaudited Interim Balance Sheet”), and the related unaudited income statement
of the Company for the eight months then ended.

(b) The Company Financial Statements are accurate and complete in all material
respects and present fairly the financial position of the Company as of the
respective dates thereof and the results of operations and (in the case of the
financial statements referred to in Section 2.4(a)(i)) cash flows of the Company
for the periods covered thereby.

2.5 Absence of Changes. Except as set forth in Part 2.5 of the Disclosure
Schedule and except as contemplated by this Agreement, since August 31, 2006:

(a) there has not been any material adverse change in the Company’s business,
condition, assets, liabilities, operations, financial performance or prospects,
and, to the best of the knowledge of the Company and the Designated Officer, no
event has occurred that will, or could reasonably be expected to, have a
Material Adverse Effect on the Company;

(b) there has not been any material loss, damage or destruction to, or any
material interruption in the use of, any of the Company’s assets (whether or not
covered by insurance);

(c) the Company has not declared, accrued, set aside or paid any dividend or
made any other distribution in respect of any shares of capital stock, and has
not repurchased, redeemed or otherwise reacquired any shares of capital stock or
other securities;

(d) the Company has not sold, issued or authorized the issuance of (i) any
capital stock or other security (except for Company Common Stock issued upon the
exercise of outstanding Company Options), (ii) any option or right to acquire
any capital stock or any other security (except for Company Options described in
Part 2.3 of the Disclosure Schedule), or (iii) any instrument convertible into
or exchangeable for any capital stock or other security;

(e) the Company has not amended or waived any of its rights under, or permitted
the acceleration of vesting under, (i) any provision of the Company Option Plan,
(ii) any provision of any agreement evidencing any outstanding Company Option,
or (iii) any restricted stock purchase agreement;

(f) there has been no amendment to the Company’s articles of incorporation or
bylaws, and the Company has not effected or been a party to any Acquisition
Transaction, recapitalization, reclassification of shares, stock split, reverse
stock split or similar transaction;

(g) the Company has not formed any subsidiary or acquired any equity interest or
other interest in any other Entity;

(h) the Company has not made any capital expenditure which, when added to all
other capital expenditures made on behalf of the Company since August 31, 2006,
exceeds $25,000;

(i) the Company has not (i) entered into or permitted any of the assets owned or
used by it to become bound by any Contract that is or would constitute a
Material Contract (as defined in Section 2.10(a)), or (ii) amended or
prematurely terminated, or waived any material right or remedy under, any such
Contract;

 

10.



--------------------------------------------------------------------------------

(j) the Company has not (i) acquired, leased or licensed any right or other
asset from any other Person, (ii) sold or otherwise disposed of, or leased or
licensed, any right or other asset to any other Person, or (iii) waived or
relinquished any right, in each case except in the ordinary course of business
and consistent with the Company’s past practices;

(k) the Company has not written off as uncollectible, or established any
extraordinary reserve with respect to, any account receivable or other
indebtedness;

(l) the Company has not made any pledge of any of its assets or otherwise
permitted any of its assets to become subject to any Encumbrance, except for
pledges of assets made in the ordinary course of business and consistent with
the Company’s past practices;

(m) the Company has not (i) lent money to any Person (other than pursuant to
routine travel advances made to employees in the ordinary course of business),
or (ii) incurred or guaranteed any indebtedness for borrowed money;

(n) the Company has not (i) established or adopted any Employee Benefit Plan,
(ii) paid any bonus or made any profit-sharing or similar payment to, or
increased the amount of the wages, salary, commissions, fringe benefits or other
compensation or remuneration payable to, any of its directors, officers or
employees, or (iii) hired any new employee;

(o) the Company has not commenced or settled any Legal Proceeding;

(p) the Company has not entered into any material transaction or taken any other
material action outside the ordinary course of business or inconsistent with its
past practices; and

(q) the Company has not agreed or committed to take any of the actions referred
to in clauses “(c)” through “(p)” above.

2.6 Title to Assets.

(a) The Company owns, and has good, valid and marketable title to, all assets
purported to be owned by it, including: (i) all assets reflected on the
Unaudited Interim Balance Sheet; (ii) all assets referred to in Parts 2.1,
2.7(b) and 2.9 of the Disclosure Schedule and all of the Company’s rights under
the Contracts identified in Part 2.10 of the Disclosure Schedule; and (iii) all
other assets reflected in the Company’s books and records as being owned by the
Company. Except as set forth in Part 2.6 of the Disclosure Schedule, all of said
assets are owned by the Company free and clear of any liens or other
Encumbrances, except for (x) any lien for current taxes not yet due and payable,
and (y) minor liens that have arisen in the ordinary course of business and that
do not (in any case or in the aggregate) materially detract from the value of
the assets subject thereto or materially impair the operations of the Company.

(b) Part 2.6 of the Disclosure Schedule identifies all assets that are material
to the business of the Company and that are being leased or licensed to the
Company.

2.7 Bank Accounts; Receivables.

(a) Part 2.7(a) of the Disclosure Schedule provides accurate information with
respect to each account maintained by or for the benefit of the Company at any
bank or other financial institution.

(b) Part 2.7(b) of the Disclosure Schedule provides an accurate and complete
breakdown and aging of all accounts receivable, notes receivable and other
receivables of the Company as of August 31, 2006. Except as set forth in
Part 2.7(b) of the Disclosure Schedule, all existing accounts

 

11.



--------------------------------------------------------------------------------

receivable of the Company (including those accounts receivable reflected on the
Unaudited Interim Balance Sheet that have not yet been collected and those
accounts receivable that have arisen since August 31, 2006 and have not yet been
collected) (i) represent valid obligations of customers of the Company arising
from bona fide transactions entered into in the ordinary course of business, and
(ii) are current.

2.8 Equipment; Leasehold.

(a) All material items of equipment and other tangible assets owned by or leased
to the Company are adequate for the uses to which they are being put, are in
good condition and repair (ordinary wear and tear excepted) and are adequate for
the conduct of the Company’s business in the manner in which such business is
currently being conducted.

(b) The Company does not own any real property or any interest in real property,
except for the leasehold created under the real property lease identified in
Part 2.10 of the Disclosure Schedule.

2.9 Intellectual Property; Privacy.

(a) Products and Services. Part 2.9(a) of the Disclosure Schedule accurately
identifies and describes each Company Product currently being designed,
developed, manufactured, marketed, distributed, provided, licensed, or sold by
the Company.

(b) Registered IP. Part 2.9(b) of the Disclosure Schedule accurately identifies:
(i) each item of Registered IP in which the Company has or purports to have an
ownership interest of any nature (whether exclusively, jointly with another
Person, or otherwise); (ii) the jurisdiction in which such item of Registered IP
has been registered or filed and the applicable registration or serial number;
(iii) any other Person that has an ownership interest in such item of Registered
IP and the nature of such ownership interest; and (iv) each Company Product
identified in Part 2.9(a) of the Disclosure Schedule that embodies, utilizes, or
is based upon or derived from (or, with respect to Company Products currently
under development, that is expected to embody, utilize, or be based upon or
derived from) such item of Registered IP. The Company has made available to
Parent complete and accurate copies of all applications, correspondence with any
Governmental Body, and other material documents related to each such item of
Registered IP.

(c) Inbound Licenses. Part 2.9(c) of the Disclosure Schedule accurately
identifies: (i) each Contract pursuant to which any Intellectual Property Right
or Intellectual Property used in the conduct of the Company’s business is or has
been licensed, sold, assigned, or otherwise conveyed or provided to the Company
(other than (x) agreements between the Company and its employees and contractors
in the Company’s standard form thereof and (y) non-exclusive licenses to
third-party software that is not generally available on standard commercial
terms) and (ii) whether the licenses or rights granted to the Company in each
such Contract are exclusive or non-exclusive.

(d) Outbound Licenses. Part 2.9(d) of the Disclosure Schedule accurately
identifies each Company IP Contract pursuant to which any Person has been
granted any license under, or otherwise has received or acquired any right
(whether or not currently exercisable) or interest in, any Company IP (other
than any Company IP Contract with a customer in the Company’s standard form of
End User License Agreement). The Company is not bound by, and no Company IP is
subject to, any Contract containing any covenant or other provision that in any
way limits or restricts the ability of the Company to use, exploit, assert, or
enforce any Company IP anywhere in the world.

(e) Royalty Obligations. Part 2.9(e) of the Disclosure Schedule contains a
complete and accurate list and summary of all royalties, fees, commissions, and
other amounts payable by the Company pursuant to a Company IP Contract to any
other Person (other than sales commissions paid to employees and contractors
according to the Company’s standard commissions plan) upon or for the
manufacture, sale, or distribution of any Company Product or the use of any
Company IP.

 

12.



--------------------------------------------------------------------------------

(f) Standard Form IP Agreements. The Company has provided to Parent a complete
and accurate copy of each standard form of Company IP Contract used by the
Company, including each standard form of (i) employee agreement containing any
assignment or license of Intellectual Property Rights; (ii) consulting or
independent contractor agreement containing any intellectual property assignment
or license of Intellectual Property Rights; and (iii) confidentiality or
nondisclosure agreement. Part 2.9(f) of the Disclosure Schedule accurately
identifies each Company IP Contract that deviates in any material respect from
the corresponding standard form agreement provided to Parent, including any
agreement with an employee, consultant, or independent contractor in which the
employee, consultant, or independent contractor expressly reserved or retained
rights in any Intellectual Property or Intellectual Property Rights incorporated
into or used in connection with any Company Product or otherwise related to the
Company’s business, research, or development.

(g) Ownership Free and Clear. The Company exclusively owns all right, title, and
interest to and in the Company IP (other than Intellectual Property Rights
exclusively licensed to the Company, as identified in Part 2.9(c) of the
Disclosure Schedule) free and clear of any Encumbrances (other than licenses and
rights granted pursuant to the Contracts identified in Part 2.9(d) of the
Disclosure Schedule). Without limiting the generality of the foregoing:

(i) Perfection of Rights. All documents and instruments necessary to establish,
perfect, and maintain the rights of the Company in the Company IP that is
registered IP have been validly executed, delivered, and filed in a timely
manner with the appropriate Governmental Body.

(ii) Employees and Contractors. Each Person who is or was an employee or
contractor of the Company and who is or was involved in the creation or
development of any Company Product or Company IP has signed a valid, enforceable
agreement containing an assignment of Intellectual Property Rights pertaining to
such Company Product or Company IP to the Company and confidentiality provisions
protecting the Company IP. No current or former stockholder, officer, director,
or employee of the Company has any claim, right (whether or not currently
exercisable), or interest to or in any Company IP. No employee of the Company is
(a) bound by or otherwise subject to any Contract restricting him from
performing his duties for the Company or (b) in breach of any Contract with any
former employer or other Person concerning Intellectual Property Rights or
confidentiality due to his activities as an employee of the Company.

(iii) Government Rights. No funding, facilities, or personnel of any
Governmental Body or any public or private university, college, or other
educational or research institution were used, directly or indirectly, to
develop or create, in whole or in part, any Company IP.

(iv) Protection of Proprietary Information. The Company has taken all reasonable
steps to maintain the confidentiality of and otherwise protect and enforce their
rights in all proprietary information pertaining to the Company or any Company
Product. Without limiting the generality of the foregoing, except for the
disclosure of Company IP to employees and independent contractors bound by
confidentiality and inventions assignment agreements, no portion of the source
code for any software ever owned or developed by the Company has been disclosed
or licensed to any escrow agent or other Person.

(v) Past IP Dispositions. Since August 31, 2006, the Company has not assigned or
otherwise transferred ownership of, or agreed to assign or otherwise transfer
ownership of, any Intellectual Property Right to any other Person.

(vi) Standards Bodies. The Company is not and has never been a member or
promoter of, or a contributor to, any industry standards body or similar
organization that could require or obligate the Company to grant or offer to any
other Person any license or right to any Company IP.

(vii) Sufficiency. The Company owns or otherwise has, and immediately after the
Closing Parent will have, all Intellectual Property Rights needed to conduct its
business as currently conducted.

 

13.



--------------------------------------------------------------------------------

(h) Valid and Enforceable. All Company IP is valid, subsisting, and enforceable.
Without limiting the generality of the foregoing:

(i) Misuse and Inequitable Conduct. The Company has not engaged in patent or
copyright misuse or any fraud or inequitable conduct in connection with any
Company IP that is Registered IP.

(ii) Trademarks. In the geographic territory in which the Company conducts its
business, no trademark or trade name owned, used, or applied for by the Company
conflicts or interferes with any trademark or trade name owned, used, or applied
for by any other Person and no event or circumstance (including a failure to
exercise adequate quality controls and an assignment in gross without the
accompanying goodwill) has occurred or exists that has resulted in, or could
reasonably be expected to result in, the abandonment of any trademark (whether
registered or unregistered) owned, used, or applied for by the Company.

(iii) Legal Requirements and Deadlines. Each item of Company IP that is
Registered IP is and at all times has been in compliance with all legal
requirements and all filings, payments, and other actions required to be made or
taken to maintain such item of Company IP in full force and effect have been
made by the applicable deadline. No application for a patent or a copyright,
mask work, or trademark registration or any other type of Registered IP filed by
or on behalf of the Company has been abandoned, allowed to lapse, or rejected.
Part 2.9(h)(iii) of the Disclosure Schedule accurately identifies and describes
as of the date of this Agreement each action, filing, and payment that must be
taken or made on or before the date that is 120 days after the date of this
Agreement in order to maintain such item of Registered IP in full force and
effect.

(iv) Interference Proceedings and Similar Claims. No interference, opposition,
reissue, reexamination, or other Proceeding is has been pending or, to the best
of the knowledge of the Company and the Designated Officer, threatened, in which
the scope, validity, or enforceability of any Company IP is being, has been, or
could reasonably be expected to be contested or challenged. To the best of the
knowledge of the Company and the Designated Officer, there is no basis for a
claim that any Company IP is invalid or unenforceable.

(i) Third-Party Infringement of Company IP. To the best of the knowledge of the
Company and the Designated Officer, no Person has infringed, misappropriated, or
otherwise violated, and no Person is currently infringing, misappropriating, or
otherwise violating, any Company IP. Part 2.9(i) of the Disclosure Schedule
accurately identifies (and the Company has provided to Parent a complete and
accurate copy of) each letter or other written or electronic communication or
correspondence that has been sent or otherwise delivered by or to the Company or
any representative of the Company regarding any actual, alleged, or suspected
infringement or misappropriation of any Company IP, and provides a brief
description of the current status of the matter referred to in such letter,
communication, or correspondence.

(j) Effects of This Transaction. Neither the execution, delivery, or performance
of this Agreement (or any of the ancillary agreements) nor the consummation of
any of the transactions contemplated by this Agreement (or any of the ancillary
agreements) will, with or without notice or lapse of time, result in, or give
any other Person the right or option to cause or declare, (i) a loss of, or
Encumbrance on, any Company IP; (ii) a breach of or default under any Company IP
Contract; (iii) the release, disclosure, or delivery of any Company IP by or to
any escrow agent or other Person; or (iv) the grant, assignment, or transfer to
any other Person of any license or other right or interest under, to, or in any
of the Company IP.

(k) No Infringement of Third Party IP Rights. The Company has never infringed
(directly, contributorily, by inducement, or otherwise), misappropriated, or
otherwise violated or made unlawful use of any Intellectual Property Right of
any other Person or engaged in unfair competition and no Company Product, and no
method or process used in the manufacturing of any Company Product, infringes,
violates, or makes unlawful use of any Intellectual Property Right of, or
contains any Intellectual

 

14.



--------------------------------------------------------------------------------

Property misappropriated from, any other Person. There is no legitimate basis
for a claim that the Company or any Company Product has infringed or
misappropriated any Intellectual Property Right of another Person or engaged in
unfair competition or that any Company Product, or any method or process used in
the manufacturing of any Company Product, infringes, violates, or makes unlawful
use of any Intellectual Property Right of, or contains any Intellectual Property
misappropriated from, any other Person. The Company has not received notice from
any third party alleging such infringement, misappropriation unfair competition
or trade practices. Without limiting the generality of the foregoing:

(l) Infringement Claims. No infringement, misappropriation, or similar claim or
Proceeding is pending or, to the best of the knowledge of the Company and the
Designated Officer, threatened against the Company or against any other Person
who is or may be entitled to be indemnified, defended, held harmless, or
reimbursed by the Company with respect to such claim or Proceeding. The Company
has never received any notice or other communication (in writing or otherwise)
relating to any actual, alleged, or suspected infringement, misappropriation, or
violation by the Company, any of their employees or agents, or any Company
Product of any Intellectual Property Rights of another Person, including any
letter or other communication suggesting or offering that the Company obtain a
license to any Intellectual Property Right of another Person.

(m) Other Infringement Liability. The Company is not bound by any Contract to
indemnify, defend, hold harmless, or reimburse any other Person with respect to,
or otherwise assumed or agreed to discharge or otherwise take responsibility
for, any existing or potential intellectual property infringement,
misappropriation, or similar claim (other than indemnification provisions in the
Company’s standard forms of Company IP Contracts).

(n) Infringement Claims Affecting In-Licensed IP. To the best of the knowledge
of the Company and the Designated Officer, no claim or Proceeding involving any
Intellectual Property or Intellectual Property Right licensed to the Company is
pending or has been threatened, except for any such claim or Proceeding that, if
adversely determined, would not adversely affect (i) the use or exploitation of
such Intellectual Property or Intellectual Property Right by the Company, or
(ii) the design, development, manufacturing, marketing, distribution, provision,
licensing or sale of any Company Product.

(o) Bugs. Except as set forth in Part 2.9(o) of the Disclosure Schedule and
other than routine bugs, defects or errors that would reasonably be expected to
be corrected in the ordinary course of the maintenance and support services
provided by the Company which would not result in a Material Adverse Effect
individually or in aggregate, none of the current versions of the software in
each of the Company Products commercially released by the Company (including
firmware and other software embedded in hardware devices) owned, developed,
used, marketed, distributed, licensed, or sold by the Company (including any
software that is part of, or is distributed with, or is used in the design,
maintenance, or support of any Company Product, but excluding any third-party
software that is generally available on standard commercial terms and is
licensed to the Company solely for internal use on a non-exclusive basis)
(collectively, “Company Software”) (i) contains any bug, defect, or error
(including any bug, defect, or error relating to or resulting from the display,
manipulation, processing, storage, transmission, or use of date data) that
materially and adversely affects the intended use, functionality, or performance
of such Company Software or any product or system containing or used in
conjunction with such Company Software; or (ii) fails to comply with any
applicable warranty or other contractual commitment made by the Company relating
to the use, functionality, or performance of such Company Software or the
Company has provided to Parent a complete and accurate list of all known bugs,
defects, and errors in each version of the Company Software.

(p) Harmful Code. The Company Software does not contain any “back door,” “drop
dead device,” “time bomb,” “Trojan horse,” “virus,” or “worm” (as such terms are
commonly understood in the software industry) or any other code designed or
intended to have any of the following functions: (a) disrupting, disabling,
harming, or otherwise impeding in a malicious manner the operation of, or
providing unauthorized access to, a computer system or network or other device
on which such code is stored or installed; or (b) damaging or destroying any
data or file without the user’s consent.

 

15.



--------------------------------------------------------------------------------

(q) Source Code. The source code for all Company Software contains clear and
accurate annotations and programmer’s comments, and otherwise has been
documented in a professional manner that is both: (i) consistent with customary
code annotation conventions and best practices in the software industry; and
(ii) sufficient to independently enable a programmer of reasonable skill and
competence to understand, analyze, and interpret program logic, correct errors
and improve, enhance, modify and support the Company Software. No source code
for any Company Software has been delivered, licensed, or made available to any
escrow agent or other Person who is not, or was not, as of the date of this
Agreement, an employee or contractor of the Company. The Company has no duty or
obligation (whether present, contingent, or otherwise) to deliver, license, or
make available the source code for any Company Software to any escrow agent or
other Person. No event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time) will, or could reasonably be
expected to, result in the delivery, license, or disclosure of the source code
for any Company Software to any other Person.

(r) Part 2.9(r) of the Disclosure Schedule accurately identifies (i) each item
of Open Source Code that is contained in, or distributed with, or used in the
development of the Company Products or from which any part of any Company
Product is derived, (ii) the applicable license for each such item of Open
Source Code, and (iii) the Company Product or Company Products to which each
such item of Open Source Code relates.

(s) No Company Product contains, is derived from, is distributed with, or is
being or was developed using Open Source Code that is licensed under any terms
that (i) impose a requirement or condition that any Company Product or part
thereof (A) be disclosed or distributed in source code form, (B) be licensed for
the purpose of making modifications or derivative works, or (C) be
redistributable at no charge, or (ii) otherwise impose any other material
limitation, restriction, or condition on the right or ability of the Company to
use or distribute any Company Product.

(t) Part 2.9(t) of the Disclosure Schedule identifies and describes each
distinct electronic or other database containing (in whole or in part) Personal
Data maintained by or for the Company at any time (the “Company Databases”), the
types of Personal Data in each such database, the means by which the Personal
Data was collected, and the security policies that have been adopted and
maintained with respect to each such database. No material breach or violation
of any such security policy has occurred or, to the knowledge of the Company and
the Designated Officer, is threatened, and there has been no unauthorized or
illegal use of or access to any of the data or information in any of the Company
Databases.

(u) The Company has complied at all times and in all respects with all of the
Company Privacy Policies and with all applicable Legal Requirements pertaining
to privacy of User Data or Personal Data.

2.10 Contracts.

(a) Part 2.10 of the Disclosure Schedule identifies:

(i) each Company Contract relating to the employment of, or the performance of
services by, any employee, consultant or independent contractor providing for
annual compensation in excess of $30,000;

(ii) each Company Contract relating to the sale, use or license of any
technology or any Intellectual Property or Intellectual Property Right other
than any Company IP contract with a customer in the Company’s standard form of
End User License Agreement;

(iii) each Company Contract imposing any restriction on the Company’s right or
ability (A) to compete with any other Person, (B) to acquire any product or
other asset or any services from any other Person, to sell any product or other
asset to or perform any services for any other Person or to transact business or
deal in any other manner with any other Person or (C) develop or distribute any
technology;

 

16.



--------------------------------------------------------------------------------

(iv) each Company Contract creating or involving any agency relationship,
distribution arrangement or franchise relationship;

(v) each Company Contract relating to the acquisition, issuance or transfer of
any securities of Company;

(vi) each Company Contract relating to the creation of any Encumbrance with
respect to any material asset of the Company;

(vii) each Company Contract involving or incorporating any guaranty, any pledge,
any performance or completion bond, any indemnity or any surety arrangement;

(viii) each Company Contract creating or relating to any partnership or joint
venture or any sharing of revenues, profits, losses, costs or liabilities;

(ix) each Company Contract relating to the purchase or sale of any product or
other asset by or to, or the performance of any services by or for, any Related
Party (as defined in Section 2.17);

(x) each Company Contract constituting or relating to a Government Contract or
Government Bid;

(xi) any other Company Contract that contemplates or involves (A) the payment or
delivery of cash or other consideration in an amount or having a value in excess
of $25,000 in the aggregate, or (B) the performance of services having a value
in excess of $25,000 in the aggregate; and

(xii) each instrument evidencing indebtedness for borrowed money identified in
Part 2.11 of the Disclosure Schedule.

(Contracts in the respective categories described in clauses “(i)” through
“(xii)” above are referred to in this Agreement as “Material Contracts.”)

(b) The Company has made available to Parent or permitted Parent access to
accurate and complete copies of all written Material Contracts, including all
amendments thereto. There are no contracts or agreements to which the Company is
a party of by which its assets are bound that is not in written form. Each
Material Contract is valid and in full force and effect, and, to the best of the
knowledge of the Company, is enforceable by the Company in accordance with its
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

(c) Except as set forth in Part 2.10 of the Disclosure Schedule:

(i) the Company has not violated or breached, or committed any default under,
any Material Contract, and, to the best of the knowledge of the Company and the
Designated Officer, no other Person has violated or breached, or committed any
default under, any Company Contract;

(ii) to the best of the knowledge of the Company and the Designated Officer, no
event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time) will, or could reasonably be expected to,
(A) result in a violation or breach of any of the provisions of any Material
Contract, (B) give any Person the right to declare a default or exercise any
remedy under any Material Contract, (C) give any Person the right to accelerate
the maturity or performance of any Material Contract, or (D) give any Person the
right to cancel, terminate or modify any Material Contract;

 

17.



--------------------------------------------------------------------------------

(iii) since December 31, 2005, the Company has not received any notice or other
communication regarding any actual or possible violation or breach of, or
default under, any Material Contract; and

(iv) the Company has not waived any of its material rights under any Material
Contract.

(d) No Person is renegotiating, or has a right pursuant to the terms of any
Material Contract to renegotiate, any amount paid or payable to the Company
under any Material Contract or any other material term or provision of any
Material Contract.

(e) The Contracts identified in Part 2.10 of the Disclosure Schedule
collectively constitute all of Contracts necessary to enable the Company to
conduct its business in the manner in which its business is currently being
conducted.

(f) Except as set forth in Part 2.10(h) of the Disclosure Schedule, the Company
has not entered into any government Contracts or submitted any Government Bids.

2.11 Liabilities. The Company has no accrued, contingent or other liabilities of
any nature, either matured or unmatured (whether or not required to be reflected
in financial statements in accordance with generally accepted accounting
principles, and whether due or to become due), except for: (a) liabilities
reflected or reserved against in the Unaudited Interim Balance Sheet;
(b) accounts payable or accrued salaries that have been incurred by the Company
since August 31, 2006, in the ordinary course of business and consistent with
the Company’s past practices; (c) liabilities under the Company Contracts
identified in Part 2.10 of the Disclosure Schedule, to the extent the nature and
magnitude of such liabilities can be specifically ascertained by reference to
the text of such Company Contracts; (d) the Company Listed Liabilities; and
(e) the liabilities identified in Part 2.11 of the Disclosure Schedule.

2.12 Compliance with Legal Requirements. The Company is, and has at all times
been, in compliance with all applicable Legal Requirements, except where the
failure to comply with such Legal Requirements has not had and will not have a
Material Adverse Effect on the Company. Except as set forth in Part 2.12 of the
Disclosure Schedule, the Company has not received any notice or other
communication from any Governmental Body regarding any actual or possible
violation of, or failure to comply with, any Legal Requirement.

2.13 Governmental Authorizations. Part 2.13 of the Disclosure Schedule
identifies each material Governmental Authorization held by the Company, and the
Company has made available to Parent accurate and complete copies of all
Governmental Authorizations identified in Part 2.13 of the Disclosure Schedule.
The Governmental Authorizations identified in Part 2.13 of the Disclosure
Schedule are valid and in full force and effect, and collectively constitute all
material Governmental Authorizations necessary to enable the Company to conduct
its business in the manner in which its business is currently being conducted.
The Company is and has been, in substantial compliance with the terms and
requirements of the respective Governmental Authorizations identified in Part
2.13 of the Disclosure Schedule. The Company has not received any notice or
other written communication from any Governmental Body regarding (a) any actual
or possible violation of or failure to comply with any term or requirement of
any Governmental Authorization, or (b) any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any
Governmental Authorization.

2.14 Tax Matters.

(a) The Company has filed all Tax Returns that it was required to file under
applicable Legal Requirements. All such Tax Returns were correct and complete in
all respects and have

 

18.



--------------------------------------------------------------------------------

been prepared in substantial compliance with all applicable Legal Requirements.
All Taxes due and owing by the Company have been paid. The Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return. No written claim has been made by an authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction, except for any claim which has been fully resolved. There
are no liens for Taxes (other than Taxes not yet due and payable) upon any of
the assets of the Company.

(b) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.

(c) No taxing authority proceedings or audits are being conducted or, to the
Company’s knowledge, pending with respect to the Company. The Company has not
received from any Governmental Body any written (i) notice indicating an intent
to open an audit or other review, (ii) request for information related to Tax
matters, or (iii) notice of deficiency or proposed adjustment of or any amount
of Tax asserted, or assessed by any Governmental Body against the Company which
has not yet been settled or otherwise resolved.

(d) Part 2.14(d) of the Disclosure Schedule lists income Tax Returns filed with
respect to the Company for taxable periods ended on or after December 31, 2003,
indicates those Tax Returns that have been audited, and indicates those Tax
Returns that currently are the subject to audit. The Company has made available
to Parent correct and complete copies of all Tax Returns of the Company since
inception, and has delivered to Parent correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company filed or received since
December 31, 2002.

(e) The Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency
which extension has not since expired.

(f) The Company is not a party to any Contract that has resulted or would
reasonable be expected to result, separately or in the aggregate, in the payment
of any “excess parachute payment” within the meaning of section 280G of the Code
(or any corresponding provisions of state, local or foreign Tax law) The Company
has not been a United States real property holding corporation within the
meaning of section 897(c)(2) of the Code during the applicable period specified
in section 897(c)(1)(A)(ii) of the Code. The Company is not a party to or bound
by any Tax allocation or sharing agreement. The Company has (A) not been a
member of an Affiliated Group filing a consolidated federal income Tax Return
(other than a group the common parent of which was the Company) or (B) no
Liability for the Taxes of any Person (other than the Company) under regulation
1.1502-6 of the Code (or any similar provision of state, local, or foreign law),
as a transferee or successor, by contract, or otherwise.

(g) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion there) ending after the Closing Date as a result of any: (A) change in
method of accounting for taxable period ending on or prior to the Closing Date;
(B) “closing agreement” as described in section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date; (C) intercompany transactions or any
excess loss account described in Treasury Regulations under section 1502 of the
Code (or any corresponding or similar provisions of state, local or foreign
income Tax law); (D) installment sale or open transaction disposition made on or
prior to the Closing Date; or (E) prepaid amount received on or prior to the
Closing Date.

(h) The unpaid Taxes of the Company (A) did not, as of the date of the Unaudited
Interim Balance Sheet, exceed the reserve for Tax Liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the Unaudited Interim Balance Sheet, and
(B) do not exceed that reserve as adjusted for the passage of time through the

 

19.



--------------------------------------------------------------------------------

Closing Date in accordance with the past custom and practice of the company in
filing its Tax Returns. Since the date of the Unaudited Interim Balance sheet,
the company has not incurred any liability for Taxes arising from extraordinary
gains or losses, determined in accordance with GAAP outside the ordinary course
of business.

(i) The Company has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by section 355 of the Code.

2.15 Employee and Labor Matters; Benefit Plans.

(a) Part 2.15(a) of the Disclosure Schedule accurately sets forth, with respect
to each employee of the Company (including any employee of the Company who is on
a leave of absence or on layoff status):

(i) the name of such employee and the date as of which such employee was
originally hired by the Company;

(ii) such employee’s title, and a description of such employee’s duties and
responsibilities;

(iii) the aggregate dollar amount of the compensation (including wages, salary,
commissions, director’s fees, fringe benefits, bonuses, profit-sharing payments
and other material payments or benefits of any type) received by such employee
from the Company with respect to services performed in 2006;

(iv) such employee’s annualized compensation as of the date of this Agreement;

(v) each Company Employee Plan in which such employee participates or is
eligible to participate; and

(vi) any Governmental Authorization that is held by such employee and that
relates to or is useful in connection with the Company’s business.

(b) Part 2.15(b) of the Disclosure Schedule accurately identifies each former
employee of the Company who is receiving or is scheduled to receive (or whose
spouse or other dependent is receiving or is scheduled to receive) any benefits
(whether from the Company or otherwise) relating to such former employee’s
employment with the Company; and Part 2.15(b) of the Disclosure Schedule
accurately describes such benefits.

(c) The employment of each of the Company’s employees is terminable by the
Company at will. The Company has made available to Parent accurate and complete
copies of all employee manuals and handbooks, disclosure materials, policy
statements and other materials relating to the employment of the current and
former employees of the Company.

(d) To the best of the knowledge of the Company and the Designated Officer:

(i) no employee of the Company intends to terminate his employment with the
Company;

(ii) no employee of the Company has received an offer to join a business that
may be competitive with the Company’s business; and

(iii) no employee of the Company is a party to or is bound by any
confidentiality agreement, noncompetition agreement or other Contract (with any
Person) that may have an adverse effect on: (A) the performance by such employee
of any of his duties or responsibilities as an employee of the Company; or
(B) the Company’s business or operations.

 

20.



--------------------------------------------------------------------------------

(e) Part 2.15(e) of the Disclosure Schedule accurately sets forth, with respect
to each independent contractor of the Company:

(i) the name of such independent contractor and the date as of which such
independent contractor was originally hired by the Company;

(ii) a description of such independent contractor duties and responsibilities;

(iii) the aggregate dollar amount of the compensation (including all payments or
benefits of any type) received by such independent contractor from the Company
with respect to services performed in 2006;

(iv) the terms of compensation of such independent contractor; and

(v) any Governmental Authorization that is held by such independent contractor
and that relates to or is useful in connection with the Company’s business.

(f) Except as set forth in Part 2.15(f) of the Disclosure Schedule, the Company
is not a party to or bound by, and the Company has never been a party to or
bound by, any employment agreement or any union contract, collective bargaining
agreement or similar Contract.

(g) The Company is not engaged, and the Company has never been engaged, in any
unfair labor practice of any nature. There has never been any slowdown, work
stoppage, labor dispute or union organizing activity, or any similar activity or
dispute, affecting the Company, any such slowdown, work stoppage, labor dispute
or union organizing activity or any similar activity or dispute. No event has
occurred, and no condition or circumstance exists, that might directly or
indirectly give rise to or provide a basis for the commencement of any such
slowdown, work stoppage, labor dispute or union organizing activity or any
similar activity or dispute. There are no actions, suits, claims, labor disputes
or grievances pending or, to the knowledge of the Company and the Designated
Officer, threatened or reasonably anticipated relating to any labor, safety or
discrimination matters involving any Company Employee, including, without
limitation, charges of unfair labor practices or discrimination complaints.

(h) The Company has complied in all material respects with all applicable laws,
rules and regulations respecting the classification of individuals as
independent contractors. There are, and at no time have been, any independent
contractors who have provided services to the Company or any Company Affiliate
for a period of six consecutive months or longer. The Company has never had any
temporary or leased employees. No independent contractor of the Company is
eligible to participate in any Company Employee Plan.

(i) Part 2.15(i) of the Disclosure Schedule contains an accurate and complete
list as of the date hereof of each Company Employee Plan and each Company
Employee Agreement. The Company does not intend nor has it committed to
establish or enter into any new Company Employee Plan or Company Employee
Agreement, or to modify any Company Employee Plan or Company Employee Agreement
(except to conform any such Company Employee Plan or Company Employee Agreement
to the requirements of any applicable Legal Requirements, in each case as
previously disclosed to Parent in writing or as required by this Agreement).

(j) The Company has made available to Parent: (i) correct and complete copies of
all documents setting forth the terms of each Company Employee Plan and each
Company Employee Agreement, including all amendments thereto and all related
trust documents; (ii) the three most recent annual reports (Form Series 5500 and
all schedules and financial statements attached thereto), if any, required under
ERISA or the Code in connection with each Company Employee Plan; (iii) the most
recent summary plan description together with the summaries of material
modifications thereto, if any, required

 

21.



--------------------------------------------------------------------------------

under ERISA with respect to each Company Employee Plan; (iv) all material
written Contracts relating to each Company Employee Plan, including
administrative service agreements and group insurance contracts; (v) all written
materials provided to any Company Employee relating to any Company Employee Plan
and any proposed Company Employee Plans, in each case, relating to any
amendments, terminations, establishments, increases or decreases in benefits,
acceleration of payments or vesting schedules or other events that would result
in any liability to the Company or any Company Affiliate; (vi) all
correspondence to or from any Governmental Body relating to any Company Employee
Plan; (vii) all COBRA forms and related notices; (viii) all insurance policies
in the possession of the Company or any Company Affiliate pertaining to
fiduciary liability insurance covering the fiduciaries for each Company Employee
Plan; (ix) all discrimination tests required under the Code for each Company
Employee Plan intended to be qualified under Section 401(a) of the Code for the
three most recent plan years; and (x) the most recent IRS determination or
opinion letter issued with respect to each Company Employee Plan intended to be
qualified under Section 401(a) of the Code.

(k) The Company and each of the Company Affiliates have performed all
obligations required to be performed by them under each Company Employee Plan
and are not in default or violation of, and neither the Company nor the
Designated Officer has knowledge of any default or violation by any other party
to, the terms of any Company Employee Plan and each Company Employee Plan has
been established and maintained substantially in accordance with its terms and
in substantial compliance with all applicable Legal Requirements, including
ERISA and the Code. Any Company Employee Plan intended to be qualified under
Section 401(a) of the Code has obtained a favorable determination letter (or
opinion letter, if applicable) as to its qualified status under the Code. No
material “prohibited transaction,” within the meaning of Section 4975 of the
Code or Sections 406 and 407 of ERISA, and not otherwise exempt under
Section 408 of ERISA, has occurred with respect to any Company Employee Plan.
There are no claims or Proceedings pending, or, to the knowledge of the Company
and the Designated Officer, threatened or reasonably anticipated (other than
routine claims for benefits), against any Company Employee Plan or against the
assets of any Company Employee Plan. Each Company Employee Plan (other than any
Company Employee Plan to be terminated prior to the Closing in accordance with
this Agreement) can be amended, terminated or otherwise discontinued after the
Closing in accordance with its terms, without liability to Parent, the Company
or any Company Affiliate (other than ordinary administration expenses). There
are no audits, inquiries or Proceedings pending or, to the knowledge of the
Company and the Designated Officer, threatened by the IRS, DOL, or any other
Governmental Body with respect to any Company Employee Plan. Neither the Company
nor any Company Affiliate has ever incurred any material penalty or tax with
respect to any Company Employee Plan under Section 502(i) of ERISA or Sections
4975 through 4980 of the Code. The Company and each Company Affiliates have made
all contributions and other payments required by and due under the terms of each
Company Employee Plan.

(l) Neither the Company nor any Company Affiliate has ever maintained,
established, sponsored, participated in, or contributed to any: (i) Company
Pension Plan subject to Title IV of ERISA Section 302 of ERISA or Section 417 of
the Code; or (ii) “multiemployer plan” within the meaning of Section (3)(37) of
ERISA; or (iii) Foreign Plan. Neither the Company nor any Company Affiliate has
ever maintained, established, sponsored, participated in or contributed to, any
Company Pension Plan in which stock of the Company or any Company Affiliate is
or was held as a plan asset.

(m) No Company Employee Plan provides (except at no cost to the Company or any
Company Affiliate), or reflects or represents any liability of the Company or
any Company Affiliate to provide, retiree life insurance, retiree health
benefits or other retiree employee welfare benefits to any Person for any
reason, except as may be required by COBRA or other applicable Legal
Requirements. Other than commitments made that involve no future costs to the
Company or any Company Affiliate, neither the Company nor any Company Affiliate
has ever represented, promised or contracted (whether in oral or written form)
to any Company Employee (either individually or to Company Employees as a group)
or any other Person that such Company Employee(s) or other person would be
provided with retiree life insurance, retiree health benefit or other retiree
employee welfare benefits, except to the extent required by applicable Legal
Requirements.

 

22.



--------------------------------------------------------------------------------

(n) Except as set forth in Part 2.15(n) of the Disclosure Schedule, and except
as expressly required or provided by this Agreement, neither the execution of
this Agreement nor the consummation of the transactions contemplated hereby will
(either alone or upon the occurrence of any additional or subsequent events)
constitute an event under any Company Employee Plan, Company Employee Agreement,
trust or loan that will or may result (either alone or in connection with any
other circumstance or event) in any payment (whether of severance pay or
otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any Company
Employee.

(o) Except as set forth in Part 2.15(o) of the Disclosure Schedule, the Company
and each of the Company Affiliates: (i) are, and at all times have been, in
substantial compliance with all applicable Legal Requirements respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to Company Employees, including the health
care continuation requirements of COBRA, the requirements of FMLA, the
requirements of HIPAA and any similar provisions of state law; (ii) have
withheld and reported all amounts required by applicable Legal Requirements or
by Contract to be withheld and reported with respect to wages, salaries and
other payments to Company Employees; (iii) are not liable for any arrears of
wages or any taxes or any penalty for failure to comply with the Legal
Requirements applicable of the foregoing; and (iv) are not liable for any
payment to any trust or other fund governed by or maintained by or on behalf of
any Governmental Body with respect to unemployment compensation benefits, social
security or other benefits or obligations for Company Employees (other than
routine payments to be made in the normal course of business and consistent with
past practice). There are no pending or, to the knowledge of the Company and the
Designated Officer, threatened or reasonably anticipated claims or Proceedings
against the Company or any Company Affiliate under any worker’s compensation
policy or long-term disability policy.

(p) To the best of the knowledge of the Company and the Designated Officer, no
stockholder nor any Company Employee is obligated under any Contract or subject
to any judgment, decree, or order of any court or other Governmental Body that
would interfere with such Person’s efforts to promote the interests of the
Company or that would interfere with the business of the Company or any Company
Affiliate. Neither the execution nor the delivery of this Agreement, nor the
carrying on of the business of the Company or any Company Affiliate as presently
conducted nor any activity of such stockholder or Company Employees in
connection with the carrying on of the business of the Company or any Company
Affiliate as presently conducted will, to the knowledge of the Company and the
Designated Officer, conflict with, result in a breach of the terms, conditions
or provisions of, or constitute a default under, any Contract under which any of
such stockholders or Company Employees is now bound.

2.16 Environmental Matters. The Company is in compliance in all material
respects with all applicable Environmental Laws, which compliance includes the
possession by the Company of all permits and other Governmental Authorizations
required under applicable Environmental Laws, and compliance with the terms and
conditions thereof. The Company has not received any notice or other
communication (in writing), from a Governmental Body that alleges that the
Company is not in compliance with any Environmental Law. To the knowledge of the
Company and the Designated Officer, no current or prior owner of any property
leased or controlled by the Company has received any written notice from a
Government Body that alleges that such current or prior owner or the Company is
not in compliance with any material Environmental Law. (For purposes of this
Section 2.16: (i) “Environmental Law” means any federal, state, local or foreign
Legal Requirement relating to pollution or protection of human health or the
environment (including ambient air, surface water, ground water, land surface or
subsurface strata), including any law or regulation relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern; and (ii) “Materials of Environmental Concern” include
chemicals, pollutants, contaminants, wastes, toxic substances, petroleum and
petroleum products and any other substance that is now or hereafter regulated by
any Environmental Law or that is otherwise a danger to health, reproduction or
the environment.)

 

23.



--------------------------------------------------------------------------------

2.17 Related Party Transactions. Except as set forth in Part 2.17 of the
Disclosure Schedule, (a) no Related Party has, and no Related Party has at any
time since December 31, 2005 had, any direct or indirect interest in any
material asset used in or otherwise relating to the business of the Company;
(b) no Related Party is, or has at any time since December 31, 2005 been,
indebted to the Company; (c) since December 31, 2005, no Related Party has
entered into, or has had any direct or indirect financial interest in, any
material Contract, transaction or business dealing involving the Company; (d) no
Related Party is competing, or has at any time since December 31, 2005 competed,
directly or indirectly, with the Company; and (e) no Related Party has any claim
or right against the Company (other than rights under company Options and rights
to receive compensation for services performed as an employee of the Company).
(For purposes of this Section 2.17 each of the following shall be deemed to be a
“Related Party”: (i) each of the Stockholders; (ii) each individual who is, or
who has at any time since December 31, 2005 been, an officer of the Company;
(iii) each member of the immediate family of each of the individuals referred to
in clauses “(i)” and “(ii)” above; and (iv) any trust or other Entity (other
than the Company) in which any one of the individuals referred to in clauses
“(i)”, “(ii)” and “(iii)” above holds (or in which more than one of such
individuals collectively hold), beneficially or otherwise, a material voting,
proprietary or equity interest.)

2.18 Legal Proceedings; Orders.

(a) Except as set forth in Part 2.18 of the Disclosure Schedule, there is no
pending Legal Proceeding, and (to the knowledge of the Company and the
Designated Officer) no Person has threatened to commence any Legal Proceeding:
(i) that involves the Company or any of the assets owned or used by the Company
or any Person whose liability the Company has or may have retained or assumed,
either contractually or by operation of law; or (ii) that challenges, or that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the Combination or any of the other transactions contemplated
by this Agreement. To the best of the knowledge of the Company and the
Designated Officer, except as set forth in Part 2.18 of the Disclosure Schedule,
no event has occurred, and no claim, dispute or other condition or circumstance
exists, that will, or that could reasonably be expected to, give rise to or
serve as a basis for the commencement of any such Legal Proceeding.

(b) Except as set forth in Part 2.18 of the Disclosure Schedule, no Legal
Proceeding has ever been commenced by or has ever been pending against the
Company.

(c) There is no order, writ, injunction, judgment or decree to which the
Company, or any of the assets owned or used by the Company, is subject. The
Designated Officer is not subject to any order, writ, injunction, judgment or
decree that relates to the Company’s business or to any of the assets owned or
used by the Company. To the best of the knowledge of the Company and the
Designated Officer, no officer or other employee of the Company is subject to
any order, writ, injunction, judgment or decree that prohibits such officer or
other employee from engaging in or continuing any conduct, activity or practice
relating to the Company’s business.

2.19 Authority; Binding Nature of Agreement. Subject to the receipt of the
requisite approval by the shareholders of the Company, the Company has the
absolute and unrestricted right, power and authority to enter into and to
perform its obligations under this Agreement; and the execution, delivery and
performance by the Company of this Agreement have been duly authorized by all
necessary action on the part of the Company and its board of directors. This
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

2.20 Non-Contravention; Consents. Except as set forth in Part 2.20 of the
Disclosure Schedule, neither (1) the execution, delivery or performance of this
Agreement, nor (2) the consummation of the Merger, will directly or indirectly
(with or without notice or lapse of time):

(a) contravene, conflict with or result in a violation of (i) any of the
provisions of the Company’s articles of incorporation or bylaws, or (ii) any
resolution adopted by the Company’s stockholders, the Company’s board of
directors or any committee of the Company’s board of directors;

 

24.



--------------------------------------------------------------------------------

(b) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under, any Legal Requirement or any order, writ, injunction, judgment or decree
to which the Company, or any of the assets owned or used by the Company, is
subject which would have a Material Adverse Effect;

(c) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any material Governmental Authorization
that is held by the Company or that otherwise relates to the Company’s business
or to any of the assets owned or used by the Company;

(d) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any Material Contract, or give any Person
the right to (i) declare a default or exercise any remedy under any such Company
Contract, (ii) accelerate the maturity or performance of any such material
Contract, or (iii) cancel, terminate or modify any such Material Contract; or

(e) result in the imposition or creation of any lien or other Encumbrance upon
or with respect to any asset owned or used by the Company (except for Permitted
Encumbrances and minor liens that will not, in any case or in the aggregate,
materially detract from the value of the assets subject thereto or materially
impair the operations of the Company).

Except as set forth in Part 2.20 of the Disclosure Schedule and the filings with
the Secretary of State of Nevada and Delaware, the Company is not and will not
be required to make any filing with or give any notice to, or to obtain any
Consent from, any Person in connection with (x) the execution, delivery or
performance of this Agreement, or (y) the consummation of the Merger.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF PARENT, MERGER SUB AND LLC

Parent, Merger Sub and LLC jointly and severally represent and warrant to the
Company and Jacoby as follows:

3.1 SEC Filings; Financial Statements.

(a) Parent has made available to the Company accurate and complete copies
(including copies of exhibits) of each report, registration statement (on a form
other than Form S-8) and definitive proxy statement filed by Parent with the SEC
between December 16, 2005 and the date of this Agreement (the “Parent SEC
Documents”). As of the time it was filed with the SEC (or, if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing): (i) each of the Parent SEC Documents complied in all material
respects with the applicable requirements of the Securities Act or the Exchange
Act (as the case may be); and (ii) none of the Parent SEC Documents contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Parent has timely filed all reports and material required to be
filed pursuant to Section 13, 14 and 15(d) of the Exchange Act during the twelve
months prior to the date of this Agreement.

 

25.



--------------------------------------------------------------------------------

(b) Parent will promptly deliver to Company any Parent SEC Reports filed between
the date hereof and the Effective Time. None of such Parent SEC Reports, as of
their respective dates (as amended through the date hereof), contained or, with
respect to the Parent SEC Reports filed after the date hereof, will contain any
untrue statement of material fact or omitted or, with respect to the Parent SEC
Reports filed after the date hereof, will omit to state a material fact required
to be stated therein. Except as specifically contemplated by this Agreement or
reflected in the Parent SEC Reports, there has not been (a) any change or event
having a Material Adverse Effect on Parent, (b) any declaration setting aside or
payment of any dividend or distribution with respect to the Parent Common Stock
or other than consistent with past practices, or (c) any material change in
Parent’s accounting principles, procedures or methods.

(c) The consolidated financial statements contained in the Parent SEC Documents:
(i) are accurate and complete in all material respects; (ii) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered, except as may be indicated in the notes to
such financial statements and (in the case of unaudited statements) as permitted
by Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to year-end audit adjustments; and
(iii) fairly present the consolidated financial position of Parent and its
subsidiaries as of the respective dates thereof and the consolidated results of
operations of Parent and its subsidiaries for the periods covered thereby.

3.2 Authority; Binding Nature of Agreement. Parent, Merger Sub and LLC have
absolute the right, power and authority to enter into and perform their
obligations under this Agreement; and the execution, delivery and performance by
Parent, Merger Sub and LLC of this Agreement (including the contemplated
issuance of Parent Common Stock in the Merger in accordance with this Agreement)
have been duly authorized by all necessary action on the part of Parent, Merger
Sub and LLC. No vote of Parent’s stockholders is needed to approve the Merger.
This Agreement constitutes the legal, valid and binding obligation of Parent,
Merger Sub and LLC, enforceable against them in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

3.3 Valid Issuance. Subject to Section 1.5(c), the Parent Common Stock to be
issued in the Merger will, when issued in accordance with the provisions of this
Agreement, be validly issued, fully paid and nonassessable.

3.4 Capitalization.

(a) The authorized capital stock of the Parent consists of 50,000,000 shares of
Common Stock (with par value), of which 14,191,720 shares have been issued and
are outstanding as of the date of this Agreement. All of the outstanding shares
of Parent Common Stock have been duly authorized and validly issued, and are
fully paid and non-assessable.

(b) The Parent has reserved (i) 2,690,282 shares of Parent Common Stock for
issuance under its employee equity incentive plans, of which options to purchase
1,193,287 shares are outstanding as of the date of this Agreement, and
(ii) 8,650,103 shares of Parent Common Stock for issuance upon the exercise of
outstanding warrants. Except as set Section 3.4(a) and the immediately preceding
sentence, there is no: (i) outstanding subscription, option, call, warrant or
right (whether or not currently exercisable) to acquire any shares of the
capital stock or other securities of the Parent; (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of the capital stock or other securities of the Parent;
(iii) contract or agreement under which the Parent is or may become obligated to
sell or otherwise issue any shares of its capital stock or any other securities;
or (iv) to the knowledge of the Parent, condition or circumstance that may give
rise to or provide a basis for the assertion of a claim by any Person to the
effect that such Person is entitled to acquire or receive any shares of capital
stock or other securities of the Parent.

 

26.



--------------------------------------------------------------------------------

3.5 Legal Proceedings. Except as set forth in the Parent SEC Documents, there is
no pending Legal Proceeding, and (to the knowledge of the Parent) no Person has
threatened in writing to commence any Legal Proceeding: (i) that involves the
Parent or any subsidiary of the Parent or any of the assets owned or used by the
Parent or any subsidiary of the Parent that would reasonably be expected to
result in a Material Adverse Effect on the business assets or financial
condition of Parent; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, the
Combination or any of the other transactions contemplated by this Agreement.

3.6 Non-Contravention; Consents. Neither (1) the execution, delivery or
performance of this Agreement, nor (2) the consummation of the Merger, will
directly or indirectly (with or without notice or lapse of time):

(a) contravene, conflict with or result in a violation of (i) any of the
provisions of the Parent’s, Merger Sub’s and LLC’s articles of incorporation or
bylaws, or (ii) any resolution adopted by the Parent’s stockholders, the
Parent’s board of directors or any committee of the Parent’s board of directors;

(b) to the Parent’s knowledge contravene, conflict with or result in a violation
of, or give any Governmental Body or other Person the right to challenge any of
the transactions contemplated by this Agreement or to exercise any remedy or
obtain any relief under, any Legal Requirement or any order, writ, injunction,
judgment or decree to which the Parent, or any of the assets owned or used by
the Parent, is subject which would have a Material Adverse Effect;

(c) to the Parent’s knowledge contravene, conflict with or result in a violation
of any of the terms or requirements of, or give any Governmental Body the right
to revoke, withdraw, suspend, cancel, terminate or modify, any material
Governmental Authorization that is held by the Parent or that otherwise relates
to the Parent’s business or to any of the assets owned or used by the Parent;

(d) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any material contract to which the Parent
or any of its subsidiaries is a party or to which any of them is bound, or give
any Person the right to (i) declare a default or exercise any remedy under any
such material contract, (ii) accelerate the maturity or performance of any such
material contract, or (iii) cancel, terminate or modify any such material
contract; or

(e) result in the imposition or creation of any lien or other Encumbrance upon
or with respect to any material asset owned or used by the Parent (except for
Permitted Encumbrances and minor liens that will not, in any case or in the
aggregate, materially detract from the value of the assets subject thereto or
materially impair the operations of the Parent).

Except for the filings with the Secretary of State of Nevada and Delaware, the
Parent is not and will not be required to make any filing with or give any
notice to, or to obtain any Consent from, any Person in connection with (x) the
execution, delivery or performance of this Agreement, or (y) the consummation of
the Merger.

3.7 Absence of Changes or Events. Since July 27, 2006, (i) Parent has conducted
its business only in the ordinary course and (ii) there has not been any
material adverse change in the Parent’s business, condition, assets,
liabilities, operations, financial performance or prospects, and, to the best of
the knowledge of the Parent, no event has occurred that will, or could
reasonably be expected to, have a Material Adverse Effect on the Parent.

 

27.



--------------------------------------------------------------------------------

SECTION 4. CERTAIN COVENANTS OF THE COMPANY AND JACOBY

4.1 Access and Investigation. In the event that there is a delay between the
date of this Agreement and the Closing Date, during the period from the date of
this Agreement through the Effective Time (the “Pre-Closing Period”), the
Company shall, and shall cause its Representatives to:

(a) provide Parent and Parent’s Representatives with reasonable access to the
Company’s Representatives, personnel and assets and to all existing books,
records, Tax Returns, work papers and other documents and information relating
to the Company; and (b) provide Parent and Parent’s Representatives with copies
of such existing books, records, Tax Returns, work papers and other documents
and information relating to the Company, and with such additional financial,
operating and other data and information regarding the Company, as Parent may
reasonably request.

4.2 Operation of the Company’s Business. During the Pre-Closing Period and
except as set forth in this Agreement:

(a) the Company shall conduct its business and operations in the ordinary course
and in substantially the same manner as such business and operations have been
conducted prior to the date of this Agreement;

(b) the Company shall use reasonable efforts to preserve intact its current
business organization, keep available the services of its current officers and
employees and maintain its relations and good will with all suppliers,
customers, landlords, creditors, employees and other Persons having business
relationships with the Company;

(c) the Company shall cause its officers to report regularly (but in no event
less frequently than weekly) to Parent concerning the status of the Company’s
business;

(d) the Company shall not declare, accrue, set aside or pay any dividend or make
any other distribution in respect of any shares of capital stock, and shall not
repurchase, redeem or otherwise reacquire any shares of capital stock or other
securities (except that the Company may repurchase Company Common Stock from
former employees pursuant to the terms of existing restricted stock purchase
agreements);

(e) the Company shall not sell, issue or authorize the issuance of (i) any
capital stock or other security, (ii) any option or right to acquire any capital
stock or other security, or (iii) any instrument convertible into or
exchangeable for any capital stock or other security (except that the Company
shall be permitted (x) to grant stock options to employees in accordance with
its past practices, (y) to issue Company Common Stock to employees upon the
exercise of outstanding Company Options, and (z) to issue shares of Company
Common Stock upon the conversion of shares of outstanding convertible notes);

(f) the Company shall not amend or waive any of its rights under (i) any
provision of the Company Option Plan, (ii) any provision of any agreement
evidencing any outstanding Company Option, or (iii) any provision of any
restricted stock purchase agreement;

(g) the Company shall not amend or permit the adoption of any amendment to the
Company’s articles of incorporation or bylaws, or effect or permit the Company
to become a party to any, recapitalization, reclassification of shares, stock
split, reverse stock split or similar transaction;

(h) the Company shall not form any subsidiary or acquire any equity interest or
other interest in any other Entity;

(i) the Company shall not make any capital expenditure, except for capital
expenditures that, when added to all other capital expenditures made on behalf
of the Company during the Pre-Closing Period, do not exceed $5,000 per month;

(j) except in the ordinary course of business consistent with past practices the
Company shall not (i) enter into, or permit any of the assets owned or used by
it to become bound by, any Contract that is or would constitute a Material
Contract, or (ii) amend or prematurely terminate, or waive any material right or
remedy under, any such Material Contract;

 

28.



--------------------------------------------------------------------------------

(k) the Company shall not (i) acquire, lease or license any right or other asset
from any other Person, (ii) sell or otherwise dispose of, or lease or license,
any right or other asset to any other Person (except for non-exclusive customer
licenses in the ordinary course of business consistent with past practices), or
(iii) waive or relinquish any right, except for assets acquired, leased,
licensed or disposed of by the Company pursuant to Contracts that are not
Material Contracts;

(l) the Company shall not (i) lend money to any Person (except that the Company
may make routine travel and business expense advances to employees in the
ordinary course of business and may, consistent with its past practices, allow
employees to acquire Company Common Stock in exchange for promissory notes upon
exercise of Company Options), or (ii) incur or guarantee any indebtedness for
borrowed money;

(m) the Company shall not (i) establish, adopt or amend any Employee Benefit
Plan, (ii) pay any bonus or make any profit-sharing payment, cash incentive
payment or similar payment to, or increase the amount of the wages, salary,
commissions, fringe benefits or other compensation or remuneration payable to,
any of its directors, officers or employees, or (iii) hire any new employee;

(n) the Company shall not change any of its methods of accounting or accounting
practices in any material respect;

(o) the Company shall not make any Tax election;

(p) the Company shall not commence or settle any material Legal Proceeding;

(q) the Company shall not agree or commit to take any of the actions described
in clauses ”(e)” through “(p)” above.

Notwithstanding the foregoing, the Company may take any action described above
if Parent gives its prior written consent to the taking of such action by the
Company, which consent will not be unreasonably withheld (it being understood
that Parent’s withholding of consent to any action will not be deemed
unreasonable if Parent determines in good faith that the taking of such action
would not be in the best interests of Parent or would not be in the best
interests of the Company).

4.3 Notification; Updates to Disclosure Schedule.

(a) During the Pre-Closing Period, the Company shall promptly notify Parent in
writing of:

(i) the discovery by the Company of any event, condition, fact or circumstance
that occurred or existed on or prior to the date of this Agreement and that
caused or constitutes an material inaccuracy in or material breach of any
representation or warranty made by the Company or the Designated Officer in this
Agreement;

(ii) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement and that would cause or constitute an material
inaccuracy in or material breach of any representation or warranty made by the
Company or the Designated Officer in this Agreement if (A) such representation
or warranty had been made as of the time of the occurrence, existence or
discovery of such event, condition, fact or circumstance, or (B) such event,
condition, fact or circumstance had occurred, arisen or existed on or prior to
the date of this Agreement;

(iii) any material breach of any covenant or obligation of the Company or Jacoby
; and

 

29.



--------------------------------------------------------------------------------

(iv) any event, condition, fact or circumstance that would make the timely
satisfaction of any of the conditions set forth in Section 6 or Section 7
impossible or unlikely.

(b) If any event, condition, fact or circumstance that is required to be
disclosed pursuant to Section 4.3(a) requires any change in the Disclosure
Schedule, or if any such event, condition, fact or circumstance would require
such a change assuming the Disclosure Schedule were dated as of the date of the
occurrence, existence or discovery of such event, condition, fact or
circumstance, then the Company shall promptly deliver to Parent an update to the
Disclosure Schedule specifying such change. No such update shall be deemed to
supplement or amend the Disclosure Schedule for the purpose of (i) determining
the accuracy of any of the representations and warranties made by the Company or
the Designated officer in this Agreement, or (ii) determining whether any of the
conditions set forth in Section 6 has been satisfied.

4.4 No Negotiation. During the Pre-Closing Period, except to the extent required
in the exercise of the fiduciary duties of the Board of Directors of Company,
neither the Company nor Jacoby shall, directly or indirectly:

(a) solicit or encourage the initiation of any inquiry, proposal or offer from
any Person (other than Parent) relating to a possible Acquisition Transaction;

(b) participate in any discussions or negotiations or enter into any agreement
with, or provide any non-public information to, any Person (other than Parent)
relating to or in connection with a possible Acquisition Transaction; or

(c) consider, entertain or accept any proposal or offer from any Person (other
than Parent) relating to a possible Acquisition Transaction.

The Company shall promptly notify Parent in writing of any material inquiry,
proposal or offer relating to a possible Acquisition Transaction that is
received by the Company or Jacoby during the Pre-Closing Period.

SECTION 5. ADDITIONAL COVENANTS OF THE PARTIES

5.1 Notification; Updates to Disclosure Schedule. During the Pre-Closing Period,
the Parent, Merger Sub or LLC shall promptly notify the Company in writing of:

(a) the discovery by the Parent, Merger Sub or LLC of any event, condition, fact
or circumstance that occurred or existed on or prior to the date of this
Agreement and that caused or constitutes an material inaccuracy in or material
breach of any representation or warranty made by the Parent, Merger Sub or LLC
in this Agreement;

(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement and that would cause or constitute an material
inaccuracy in or material breach of any representation or warranty made by the
Parent, Merger Sub or LLC in this Agreement if (A) such representation or
warranty had been made as of the time of the occurrence, existence or discovery
of such event, condition, fact or circumstance, or (B) such event, condition,
fact or circumstance had occurred, arisen or existed on or prior to the date of
this Agreement;

(c) any material breach of any covenant or obligation of the Parent, Merger Sub
or LLC ; and

(d) any event, condition, fact or circumstance that would make the timely
satisfaction of any of the conditions set forth in Section 6 or Section 7
impossible or unlikely.

 

30.



--------------------------------------------------------------------------------

5.2 Filings and Consents. As promptly as practicable after the execution of this
Agreement, each party to this Agreement (a) shall make all filings (if any) and
give all notices (if any) required to be made and given by such party in
connection with the Combination and the other transactions contemplated by this
Agreement, and (b) shall use all commercially reasonable efforts to obtain all
Consents (if any) required to be obtained (pursuant to any applicable Legal
Requirement or Contract, or otherwise) by such party in connection with the
Combination and the other transactions contemplated by this Agreement. The
Company shall (upon request) promptly deliver to Parent a copy of each such
filing made, each such notice given and each such Consent obtained by the
Company during the Pre-Closing Period.

5.3 Accredited Investors.

(a) On or immediately prior to the date that any shares of Parent Common Stock
are to be issued by Parent to a stockholder of the Company pursuant to
Section 1.5 of the Agreement, each stockholder will represent to Parent, if such
stockholder is an “accredited investor” as defined in Rule 501 under the
Securities Act, as follows with respect to the Parent Common Stock:

(i) he is acquiring such Parent Common Stock for investment for his own account
and not with a view to, or for resale in connection with, the distribution or
other disposition thereof, other than as contemplated hereby;

(ii) his knowledge and experience in financial and business matters are such
that he is capable of evaluating the merits and risks of his acquisition of such
Parent Common Stock;

(iii) his financial condition is such that he can afford to bear the economic
risk of holding such Parent Common Stock for an indefinite period of time and
has adequate means for providing for his current needs and contingencies and to
suffer a complete loss of his investment in such Parent Common Stock;

(iv) all information that he has provided to Parent concerning himself and his
financial position is correct and complete; and

(v) he is an “accredited investor” as defined in Rule 501 under the Securities
Act.

(b) All certificates representing shares of Parent Common Stock issued pursuant
to Section 1.5 of the Agreement shall have a restrictive legend in the following
form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE SECURITIES ACT, THE
EXEMPTION AFFORDED BY RULE 144). UNLESS WAIVED BY ST. BERNARD SOFTWARE, INC.,
ST. BERNARD SOFTWARE, INC. SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING
AS TO THE AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AS
A PRECONDITION TO ANY SUCH TRANSFER.

5.4 Company Stockholder Approval. The Company shall, in accordance with its
articles of incorporation and bylaws and the applicable requirements of the NCC
solicit the written consent of its stockholders as promptly as practicable for
the purpose of permitting them to consider and consent to

 

31.



--------------------------------------------------------------------------------

and approve the Merger and this Agreement. As soon as permissible under the
rules of the Nevada Commissioner, the Company shall cause a copy of the
Information Statement to be delivered to each stockholder of the Company. Parent
shall furnish Company with all information concerning Parent and shall
reasonably cooperate with preparation and distribution of the Information
Statement. Jacoby shall not transfer any shares of capital stock of the Company
that are owned, beneficially or of record, by him and shall, as promptly as
practicable after the date of this Agreement, cause all such shares to be voted
in favor of or consenting to approval of the Merger and this Agreement (which
vote or consent shall not be withdrawn, superseded or invalidated in any way).

5.5 Public Announcements. During the Pre-Closing Period, neither the Company nor
Jacoby shall (and the Company shall not permit any of its Representatives to)
issue any press release or make any public statement regarding this Agreement or
the Merger without Parent’s prior written consent.

5.6 FIRPTA Matters. At the Closing, (a) the Company shall deliver to Parent a
statement (in such form as may be reasonably requested by counsel to Parent)
conforming to the requirements of Section 1.897 - 2(h)(1)(i) of the United
States Treasury Regulations, and (b) the Company shall deliver to the IRS the
notification required under Section 1.897 - 2(h)(2) of the United States
Treasury Regulations.

5.7 Releases. At the Closing, each of the Stockholders shall execute and deliver
to the Company a Release in the form of Exhibit D, and each holder of Company
Options shall execute and deliver to the Company an Acknowledgment and Release
in the form of Exhibit E.

5.8 Termination of Certain Employee Plans. At the Closing, the Company shall
terminate all Company Employee Plans (other than the Company Option Plan) and
shall ensure that no employee or former employee of the Company has any rights
under any of such Plans and that any liabilities of the Company under such Plans
(including any such liabilities relating to services performed prior to the
Closing) are fully extinguished at no cost to the Company. Company shall take no
action from and after the date hereof to deposit into any trust (including any
“rabbi trust”) amounts in respect of any employee benefit obligations.

5.9 Piggyback Registration.

(a) Parent shall notify any Stockholder electing to receive Parent Common Stock
pursuant to Section 1.5 (a “Holder”) in writing at least fifteen (15) days prior
to the filing of any registration statement under the Securities Act for
purposes of a public offering of Parent Common Stock (including, but not limited
to, registration statements relating to secondary offerings of securities of the
Company, but excluding (i) a registration statement relating to any employee
benefit plan or (ii) with respect to any corporate reorganization or transaction
under Rule 145 of the Securities Act, except for any registration statements
related to the issuance or resale of securities issued in such a transaction)
and will afford Holder an opportunity to include in such registration statement
all or part of any unregistered shares of Parent Common Stock held by such
Holders. If any Holder desires to include in any such registration statement all
or any part of the unregistered shares of Parent Common Stock held by him he
shall, within fifteen (15) days after the above-described notice from Parent, so
notify Parent in writing. Such notice shall state the intended method of
disposition of such shares by such Holder. If a Holder decides not to include
all of his unregistered shares of Parent Common Stock in any registration
statement thereafter filed by Parent, each Holder shall nevertheless continue to
have the right to include any such shares in any subsequent registration
statement or registration statements as may be filed by Parent with respect to
offerings of its securities, all upon the terms and conditions set forth herein.
The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section prior to the effectiveness of such
registration whether or not any Holder has elected to include securities in such
registration.

(b) If the registration statement under which Parent gives notice under this
Section is for an underwritten offering, Parent shall so advise the Holders. In
such event, a Holder’s right to be

 

32.



--------------------------------------------------------------------------------

included in such registration shall be conditioned upon his participation in
such underwriting, the inclusion of his unregistered shares of Parent Common
Stock in the underwriting to the extent provided herein, and such Holder
entering into an underwriting agreement in customary form with the underwriter
or underwriters selected for such underwriting by Parent. Notwithstanding any
other provision of this Agreement, if the underwriter determines in good faith
that marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated first to Parent and second to the shares to be sold by such
Holders and any other holders of Parent Common Stock on a pro rata basis based
on the total number of unregistered shares of Parent Common Stock held by such
Holders and such other holders participating in such registration.

(c) The obligations of Parent pursuant to this Section 5.9 shall terminate on
the date that all shares of Parent Common Stock issued in the Merger are
eligible for resale under Rule 144 of the Securities Act.

5.10 S-3 Registration. Parent shall use commercially reasonable efforts to
become eligible to register the resale of the Parent Common Stock issued in the
Merger pursuant to a registration statement on Form S-3 (the “Form S-3
Registration Statement”). After Parent is eligible to register the resale of
such shares on a Form S-3 Registration Statement, Parent shall use its best
efforts to so register such shares, subject to the terms of this Section 5.9.
Parent shall (i) use its best efforts to file the Form S-3 Registration
Statement with the SEC, within sixty (60) days after becoming eligible to use
Form S-3, covering the resale of the shares of Parent Common Stock issued as
Merger Consideration hereunder to Holders who have furnished Parent with the
requisite information, (ii) use all commercially reasonable efforts to cause the
Form S-3 Registration Statement to be declared effective as promptly as
reasonably practicable thereafter, and (iii) use all commercially reasonable
efforts to maintain the continual effectiveness of the Form S-3 Registration
Statement until the first to occur of (y) the resale of all such shares of
Parent Common Stock covered by the Form S-3 Registration Statement, and (z) the
eligibility of all such shares of Parent Common Stock for resale under Rule 144
of the Securities Act; provided, however, that if Parent shall furnish to the
Holders a certificate signed by the Chairman of the Board, the Chief Executive
Officer, the Chief Financial Officer or the General Counsel of Parent stating
that a material corporate development has occurred or a material corporate
transaction is under consideration and, in the reasonable good faith judgment of
such officer, after consulting with Parent’s counsel, disclosure of such
development or transaction in an amendment or supplement to the registration
statement (or the related prospectus) would be seriously detrimental to Parent
(or would deprive Parent of the opportunity to pursue a significant favorable
transaction), then Parent shall have the right to suspend the effectiveness of
such registration statement and to prohibit each former stockholder of the
Company from effecting any sale of Parent Common Stock pursuant to such
registration statement (and the related prospectus) for one or more periods,
which shall not exceed ninety (90) days in any single instance or one hundred
eighty (180) days in the aggregate. The obligations of Parent pursuant to this
Section 5.10 shall terminate on the date that all shares of Parent Common Stock
issued in the Merger are eligible for resale under Rule 144 of the Securities
Act.

5.11 Director and Officer Indemnification, Etc. For a period of six (6) years
from the Effective Time, Parent, Merger Sub and LLC each agrees that for acts
occurring prior to the Effective Time, all rights to indemnification and
advancement of expenses existing in favor of the directors and officers of
Company (the “Indemnified Parties”) under the provisions existing on the date
hereof of the Articles of Incorporation, Bylaws and indemnification agreements
of Company shall survive the Effective Time, and Parent, Merger Sub and LLC each
agrees to indemnify and advance expenses to the Indemnified Parties to the full
extent required or permitted under the provisions existing on the date hereof of
Company’s Articles of Incorporation and Bylaws and indemnification agreements of
Company. The provisions of this Section 5.12 shall be binding on Parent, Merger
Sub and LLC’s successors and assigns.

5.12 Tax-Free Reorganization Treatment. The parties intend the Combination to
qualify as a reorganization under Section 368(a) of the Code. Each of the
parties shall report the Combination as a reorganization within the meaning of
Section 368(a) of the Code, with no gain or loss recognized by the Company or
any Stockholder for federal income tax purposes, except with respect to cash

 

33.



--------------------------------------------------------------------------------

received, or unless there has been a “determination” within the meaning of
Section 1313(a) of the Code to the contrary or unless Parent’s outside tax
advisers advise that there is not substantial authority for reporting the
Combination as a reorganization. Except as provided in the preceding sentence,
Parent and LLC shall comply with the record-keeping requirements set forth in
Section 1.368-1(c) of the Treasury Regulations. Notwithstanding the foregoing or
any other provision of this Agreement, no party will have any responsibility to
the others in the event the Combination fails to qualify as a reorganization,
and no party makes any representation, warranty or otherwise provides any
assurances concerning the treatment of the Combination by any taxing authority.
Each party will be solely responsible for its own tax consequences in connection
with the Combination.

5.13 Employee Bonus Payments. Subject to and following the consummation of the
Merger, Parent shall pay, or provide the Surviving Corporation sufficient funds
to pay, as soon as practicable but in no event later than thirty (30) days
following the Closing, an aggregate of $250,000 (the “Retention Bonus Fund”)
which funds shall be set aside for payment to the individuals (the “Key
Employees”) and in the amounts set forth in Exhibit F (the “Employee Bonus
Payments”). Such Employee Bonus Payments shall be conditioned upon, with respect
to any Key Employee, (i) the receipt by Parent from such Key Employee of an
Acknowledgement and Release in the form set forth in Exhibit E and (ii) the
acceptance of employment by such Key Employee of employment with the Parent on
the terms of the individual offer letter provided by Parent to such Key
Employee.

5.14 Flow of Funds. Within two (2) business days prior to the anticipated
Closing Date, Parent and the Company shall agree upon a flow of funds
spreadsheet which shall set forth all payments required to be made by or on
behalf of all parties at the Closing or within 30 days thereafter pursuant to
this Agreement, including for each such payment an identification of the payor,
the payee and the payment amount.

SECTION 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB

The obligations of Parent and Merger Sub to effect the Merger and otherwise
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or prior to the Closing, of each of the following
conditions:

6.1 Accuracy of Representations. Each of the representations and warranties made
by the Company and Jacoby in this Agreement and in each of the other agreements
and instruments delivered to Parent in connection with the transactions
contemplated by this Agreement shall have been accurate in all material respects
as of the date of this Agreement (without giving effect to any “Material Adverse
Effect” other materiality qualifications, or any similar qualifications,
contained or incorporated directly or indirectly in such representations and
warranties), and shall be accurate in all material respects as of the Closing
Time as if made at the Closing Time (without giving effect to any update to the
Disclosure Schedule, and without giving effect to any “Material Adverse Effect”
or other materiality qualifications, or any similar qualifications, contained or
incorporated directly or indirectly in such representations and warranties).

6.2 Performance of Covenants. All of the covenants and obligations that the
Company and Jacoby are required to comply with or to perform at or prior to the
Closing shall have been complied with and performed in all material respects.

6.3 Stockholder Approval. This Agreement and the transactions contemplated
hereby shall have been approved and adopted by the favorable vote or written
consent of a majority of the shares of outstanding capital stock of Company
entitled to vote thereon.

6.4 Consents. All Consents identified in Part 2.21 of the Disclosure Schedule
shall have been obtained and shall be in full force and effect.

 

34.



--------------------------------------------------------------------------------

6.5 Agreements and Documents. Parent and the Company shall have received the
following agreements and documents, each of which shall be in full force and
effect:

(a) a Release in the form of Exhibit D, executed by the Stockholders;

(b) an Acknowledgment and Release in the form of Exhibit E, executed by all
holders of Company Options;

(c) the statement referred to in Section 5.7(a), executed by the Company;

(d) a certificate executed by Designated Officer and containing the
representation and warranty of the Designated Officer that each of the
representations and warranties set forth in Section 2 is accurate in all
respects as of the Closing Date as if made on the Closing Date and that the
conditions set forth in Sections 6.1, 6.2, 6.3, 6.4 and 6.8 have been duly
satisfied (the “Designated Officer’s Closing Certificate”); and

(e) written resignations of all directors of the Company, effective as of the
Effective Time.

6.6 FIRPTA Compliance. The Company shall have filed with the IRS the
notification referred to in Section 5.7(b).

6.7 Elections to Receive Stock. Holders of not less than fifty percent (50%) of
the outstanding Company Common Stock shall have elected to receive Parent
Company Stock pursuant to Section 1.5(a)(1), and (ii) each Stockholder making
such election shall have delivered to the Parent the representations set forth
in Section 5.3(a).

6.8 No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Merger shall have
been issued by any court of competent jurisdiction and remain in effect, and
there shall not be any Legal Requirement enacted or deemed applicable to the
Merger that makes consummation of the Merger illegal.

6.9 No Legal Proceedings. No Person shall have commenced or threatened to
commence any Legal Proceeding challenging or seeking the recovery of a material
amount of damages in connection with the Merger or seeking to prohibit or limit
the exercise by Parent of any material right pertaining to its ownership of
stock of the Surviving Corporation.

SECTION 7. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

The obligations of the Company to effect the Merger and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver, at or prior to the Closing, of the following conditions:

7.1 Accuracy of Representations. Each of the representations and warranties made
by Parent, Merger Sub and LLC in this Agreement and in each of the other
agreements and instruments delivered by Parent, Merger Sub or LLC in connection
with the transactions contemplated by this Agreement shall have been accurate in
all material respects as of the date of this Agreement (without giving effect to
any “Material Adverse Effect” or materiality or similar qualifications contained
in such representations and warranties), and shall be accurate in all material
respects as of the Closing Time as if made at the Closing Time (without giving
effect to any “Material Adverse Effect” or materiality or similar qualifications
contained in such representations and warranties).

 

35.



--------------------------------------------------------------------------------

7.2 Performance of Covenants. All of the covenants and obligations that Parent,
Merger Sub and LLC are required to comply with or to perform at or prior to the
Closing shall have been complied with and performed in all material respects.

7.3 No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Merger shall have
been issued by any court of competent jurisdiction and remain in effect, and
there shall not be any Legal Requirement enacted or deemed applicable to the
Merger that makes consummation of the Merger illegal.

7.4 No Legal Proceedings. No Person shall have commenced or threatened to
commence any Legal Proceeding challenging or seeking the recovery of a material
amount of damages in connection with the Merger or seeking to prohibit or limit
the exercise by Company of any material right pertaining to its ownership of
stock of the Surviving Corporation.

7.5 Stockholder Approval. This Agreement and the transactions contemplated
hereby shall have been approved and adopted by the favorable vote or written
consent of a majority of the shares of outstanding capital stock of Company
entitled to vote thereon.

7.6 Payment of Company Listed Liabilities. Parent shall have paid or otherwise
satisfied the Company Listed Liabilities in accordance with Section 1.16.

SECTION 8. TERMINATION

8.1 Termination Events. This Agreement may be terminated prior to the Closing:

(a) by Parent if Parent’s Board of Directors, in the exercise of its good faith
judgment as to its fiduciary duties to its stockholders under applicable law
determines that such termination is required;

(b) by Parent at or after the Scheduled Closing Time if any condition set forth
in Section 6 has not been satisfied or waived by the Scheduled Closing Time;

(c) by the Company at or after the Scheduled Closing Time if any condition set
forth in Section 7 has not been satisfied or waived by the Scheduled Closing
Time;

(d) by Parent if the Closing has not taken place on or before December 15, 2006
(other than as a result of any failure on the part of Parent to comply with or
perform any covenant or obligation of Parent set forth in this Agreement);

(e) by the Company if the Closing has not taken place on or before December 15,
2006 (other than as a result of the failure on the part of the Company or Jacoby
to comply with or perform any covenant or obligation set forth in this Agreement
or in any other agreement or instrument delivered to Parent); or

(f) by the mutual consent of Parent and the Company.

8.2 Termination Procedures. If Parent wishes to terminate this Agreement
pursuant to Section 8.1(a), Section 8.1(b), or Section 8.1(d), Parent shall
deliver to the Company a written notice stating that Parent is terminating this
Agreement and setting forth a brief description of the basis on which Parent is
terminating this Agreement. If the Company wishes to terminate this Agreement
pursuant to Section 8.1(c) or Section 8.1(e), the Company shall deliver to
Parent a written notice stating that the Company is terminating this Agreement
and setting forth a brief description of the basis on which the Company is
terminating this Agreement.

 

36.



--------------------------------------------------------------------------------

8.3 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that: (a) neither the Company nor Parent shall be
relieved of any obligation or liability arising from any prior breach by such
party of any provision of this Agreement; (b) the parties shall, in all events,
remain bound by and continue to be subject to the provisions set forth in
Section 10; and (c) the Company shall, in all events, remain bound by and
continue to be subject to Section 5.5.

SECTION 9. INDEMNIFICATION, ETC.

9.1 Survival of Representations, Etc.

(a) Solely for the purposes of Section 9.2, the representations and warranties
made by the Company and the Designated Officer in Section 2 shall survive the
Closing and shall expire on the first anniversary of the Closing Date; provided,
however, that if, at any time prior to the first anniversary of the Closing
Date, any Indemnitee (acting in good faith) delivers to Jacoby a written notice
alleging the existence of an inaccuracy in or a breach of any of the
representations and warranties made by the Company and the Designated Officer
(and setting forth in reasonable detail the basis for such Indemnitee’s belief
that such an inaccuracy or breach may exist) and asserting a claim for recovery
under Section 9.2 based on such alleged inaccuracy or breach, then the claim
asserted in such notice shall survive the first anniversary of the Closing until
such time as such claim is fully and finally resolved. All representations and
warranties made by Parent and Merger Sub shall terminate and expire as of the
Effective Time, and any liability of Parent or Merger Sub with respect to such
representations and warranties shall thereupon cease.

(b) The representations, warranties, covenants and obligations of the Company
and the Designated Officer, and the rights and remedies that may be exercised by
the Indemnitees, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, any
of the Indemnitees or any of their Representatives.

9.2 Indemnification.

(a) From and after the Effective Time (but subject to Section 9.1(a)), Jacoby
shall hold harmless and indemnify each of the Indemnitees from and against, and
shall compensate and reimburse each of the Indemnitees for, any Damages which
are directly or indirectly suffered or incurred by any of the Indemnitees or to
which any of the Indemnitees may otherwise become subject (regardless of whether
or not such Damages relate to any third-party claim) and which arise from or as
a result of, or are directly or indirectly connected with: (i) any inaccuracy in
or breach of any representation or warranty set forth in Section 2 as of the
date of this Agreement (without giving effect to any “Material Adverse Effect”
or other materiality qualification or any similar qualification contained or
incorporated directly or indirectly in such representation or warranty, and
without giving effect to any update to the Disclosure Schedule); (ii) any
inaccuracy in or breach of any representation or warranty set forth in Section 2
as if such representation and warranty had been made on and as of the Closing
Date (without giving effect to any “Material Adverse Effect” or other
materiality qualification or any similar qualification contained or incorporated
directly or indirectly in such representation or warranty, and without giving
effect to any update to the Disclosure Schedule); (iii) any breach of any
covenant or obligation of the Company or Jacoby (including the covenants set
forth in Sections 4 and 5); (iv) any Legal Proceeding relating to any inaccuracy
or breach of the type referred to in clause “(i),” “(ii)” or “(iii)” above
(including any Legal Proceeding commenced by any Indemnitee for the purpose of
enforcing any of its rights under this Section 9.2(a)); (v) any amount by which
the Working Capital Deficit Adjustment exceeds the Working Capital Escrow Amount
(without duplication of amounts otherwise indemnifiable under the preceding
clauses of this Section 9.2(a)); and (vi) any Excess Payments incurred by Parent
or the Surviving Corporation pursuant to Section 1.15.

 

37.



--------------------------------------------------------------------------------

(b) Jacoby acknowledges and agrees that, if the Surviving Corporation suffers,
incurs or otherwise becomes subject to any Damages as a result of or in
connection with any inaccuracy in or breach of any representation, warranty,
covenant or obligation, then (without limiting any of the rights of the
Surviving Corporation as an Indemnitee) Parent shall also be deemed, by virtue
of its ownership of the stock of the Surviving Corporation, to have incurred
Damages as a result of and in connection with such inaccuracy or breach.

9.3 Threshold; Ceiling; Sole Remedy.

(a) Jacoby shall not be required to make any indemnification payment pursuant to
Section 9.2(a) until such time as the total amount of all Damages (including the
Damages arising from such inaccuracy or breach and all other Damages arising
from any other inaccuracies in or breaches of any representations or warranties)
that have been directly or indirectly suffered or incurred by any one or more of
the Indemnitees, or to which any one or more of the Indemnitees has or have
otherwise become subject, exceeds $10,000 in the aggregate. If the total amount
of such Damages exceeds $10,000, then the Indemnitees shall be entitled to be
indemnified against and compensated and reimbursed for all Damages, and not only
the portion of Damages exceeding $10,000.

(b) Notwithstanding anything in this Agreement to the contrary, the maximum
liability of Jacoby under Section 9.2(a) shall be limited to an aggregate of
$250,000, and shall be satisfied solely out of the Escrow Fund; provided that
any Excess Payments incurred by Parent or Surviving Corporation shall be
satisfied out of the Escrow Fund without regard to the $250,000 limit in this
Section 9.3(b).

(c) Other than rights to equitable relief or claims for fraud or intentional
misrepresentation, to the extent available under applicable law or under
applicable securities laws, the sole remedy available to any Parent Indemnitee
for breaches of this Agreement or any other agreement or transaction
contemplated hereby shall be limited to the rights set forth in this Section 9.
In no event will any other person except the named Indemnitees have any rights
to any payments whatsoever.

9.4 Satisfaction of Indemnification Claim.

(a) If any Indemnitees shall have any liquidated claim of indemnification
pursuant to Section 9.2(a), it shall promptly request that Parent give written
notice to Jacoby and the Escrow Agent, including a brief description of the
facts upon which such claim is based and the amount thereof. Any Indemnitees
under Section 9.2(a) may also request that Parent provide written notice to
Jacoby and the Escrow Agent of any unliquidated claim of indemnification,
including a brief description of the facts upon which such claim is based and a
demand for a reserve amount to be created in respect of such claim. Any claim
made by any Indemnitees for Losses that are unliquidated shall not be paid but
funds equal to such claim shall be held in the Indemnification Escrow until such
Losses are fully liquidated. If any Indemnitees shall have any liquidated or
unliquidated claim of indemnification pursuant to Section 9.2(b), it shall
promptly give Parent and Jacoby notice, including a brief description of the
facts upon which such claim is based and the amount thereof.

(b) If Jacoby shall notify the Escrow Agent in writing (within fifteen (15) days
of delivery to the Escrow Agent by Parent of a written notice of claim for
indemnification) of his objection to a claim of indemnification or a demand for
the creation of a reserve for any unliquidated claim (or the amount thereof),
the Escrow Agent shall hold the disputed amount of funds in the Indemnification
Escrow until the rights of Jacoby and the Indemnitees with respect thereto have
been agreed upon between Jacoby and the claiming Indemnitees. In the event such
an agreement is reached, the claiming Indemnitees shall request Parent to
provide to the Escrow Agent a written notice signed by Jacoby and the claiming
Indemnitees in the form specified in the Escrow Agreement. If no such agreement
has been reached, either the Indemnitees or Jacoby may, not earlier than thirty
(30) days after the date of the initial claim notice, submit the dispute to
confidential, binding arbitration in San Diego County, California before a
single arbitrator to be selected pursuant to the procedures and rules for
commercial arbitration of the American Arbitration Association. The Escrow Agent
may rely on the order or other determination of such arbitrator. If such
arbitrator shall determine that any part of the Escrow is to be delivered to an

 

38.



--------------------------------------------------------------------------------

Indemnitees or is to be set aside in a reserve for any unliquidated claim, the
Escrow Agent shall promptly following receipt of a copy of such determination
establish such reserve or deliver to such Indemnitees the lesser of (i) the
amount of the claim or claims as awarded to the Indemnitees to be satisfied or
(ii) the amount remaining in Escrow. Any disputed amounts not awarded to the
Indemnitees shall promptly be transferred to the unreserved portion of the
Escrow. Buyer and Jacoby shall each bear their respective costs and expenses of
any such arbitration.

(c) On the Termination Date, the Escrow Agent shall distribute to Jacoby all
remaining amounts in the Escrow, less an amount equal to the dollar amount of
all claims pursuant to subparagraph (a) above that are still in process of
resolution pursuant to subparagraph (b) above. Except for claims based on fraud
or intentional misrepresentation, no new claims may be brought under this
Section 9 after the Termination Date with respect to representations and
warranties to be made on or prior to the Closing Date hereunder or agreements to
be performed prior to the Closing Date hereunder.

(d) After the Termination Date, (i) as each matter referred to in
subparagraph (a) above is resolved or otherwise concluded and (ii) as each
undisputed unliquidated claim under subparagraph (a) above which remains
unliquidated as of the Termination Date is liquidated, the Escrow Agent shall
distribute to Jacoby the amounts in Escrow then determined by the Escrow Agent
to be free of any rights of any Indemnitees, and, when all such matters are
resolved and such claims are liquidated, the obligations under Section 9.2 above
shall terminate with respect to representations and warranties to be made on or
prior to the Closing Date hereunder or agreements to be performed prior to the
Closing Date hereunder. The Indemnification Escrow shall be terminated when all
of the funds in the Escrow shall have been disbursed in accordance with the
provisions hereof and the Escrow Agreement.

(e) In the event that at any time or from time to time after the Effective Time
a person indemnified under Section 9.2 shall sustain Damages, such Indemnified
Party shall notify the party hereto obligated to provide such indemnification
(the “Indemnitor”) of any such Damages so sustained. If Indemnitor is Parent,
Indemnitor shall within thirty (30) days after transmittal of such notice pay to
such Indemnitees the amount of such Damages so sustained, subject to the right
to contest any claim which has not yet resulted in Damages, as herein provided.
If Indemnitor is the Escrow Agent, payment shall be governed by the Escrow
Agreement. In the event Jacoby shall have any liability (for indemnification or
otherwise) to any Indemnitee under this Section 9, Jacoby shall satisfy such
liability by delivering such Indemnitee the number of shares of Parent Common
Stock determined by dividing (i) the aggregate dollar amount of such liability
by (ii) $3.75.

9.5 No Contribution. Jacoby waives, and acknowledges and agrees that he shall
not have and shall not exercise or assert (or attempt to exercise or assert),
any right of contribution, right of indemnity or other right or remedy against
the Surviving Corporation in connection with any indemnification obligation to
which he may become subject under or in connection with this Section 9.2.

9.6 Defense of Third Party Claims. In the event of the assertion or commencement
by any Person of any claim or Legal Proceeding (whether against the Surviving
Corporation, against Parent or against any other Person) with respect to which
Jacoby may become obligated to hold harmless, indemnify, compensate or reimburse
any Indemnitee pursuant to Section 9.2(a), Parent shall have a reasonable
opportunity to defend the same or prosecute such action to conclusion or
settlement with counsel of the Parent’s selection (who shall be approved by
Jacoby, which approval shall not be unreasonably withheld); provided that Jacoby
shall at all times also have the right to fully participate in the defense at
its own expense. If the Parent shall, within a reasonable time after said
notice, fail to defend, Jacoby shall have the right, but not the obligation, to
undertake the defense of, and to compromise or settle (exercising reasonable
business judgment) the claim or other matter on behalf, for the account, and at
the risk and expense of Indemnitor, subject to the prior written consent of
Indemnitee. If the claim is one that cannot by its nature be defended solely by
the Parent, Jacoby shall make available all information and assistance that the
Parent may reasonably request; provided that any associated out-of-pocket
expenses incurred by Jacoby shall be payable out of the Escrow.

 

39.



--------------------------------------------------------------------------------

9.7 Tax Contest Provisions.

(a) Parent shall promptly notify Jacoby in writing upon receipt by Parent, the
LLC or any of their respective affiliates of notice of any pending or threatened
federal, state, local or foreign Tax audits, examinations or assessments which
might affect the Tax liabilities for which the Stockholders may be liable under
this Agreement.

(b) The Designated Officer shall have the right to represent the LLC in any Tax
audit or administrative or court proceeding relating to taxable periods ending
on or before the Closing Date provided that Parent and its representatives shall
have the right to fully participate in any such audit or proceeding and to
consent to any settlement, and, if the Designated Officer does not wish to
dispute any such audit of proceeding, parent may assume such representation at
its expense. Parent shall have the right to represent the LLC in any Tax audit
or administrative or court proceeding relating to taxable periods ending after
the Closing Date, provided that the Designated Officer shall have the right to
participate (at his expense) in any such audit or proceeding to the extent (and
only to the extent) such audit or proceeding relates to Taxes for which the
Stockholders may be liable under this Agreement. None of Parent, any of Parent’s
affiliates, or the LLC may settle any Tax claim for any Taxes for which the
Stockholders may be liable under this Agreement without the prior written
consent of the Designated Officer, which consent may not be unreasonably
withheld, to the extent such settlement would be reasonably expected to trigger
indemnification by the Stockholders pursuant to Section 9 of this Agreement.

9.8 Exercise of Remedies by Indemnitees Other Than Parent. No Indemnitee (other
than Parent or any successor thereto or assign thereof) under Section 9.2(a)
shall be permitted to assert any indemnification claim or exercise any other
remedy under this Agreement unless Parent (or any successor thereto or assign
thereof) shall have consented to the assertion of such indemnification claim or
the exercise of such other remedy.

9.9 Indemnification by Parent for Company Listed Liabilities. From and after the
Effective Time, Parent and Surviving Corporation shall jointly and severally
hold harmless and indemnify the Company and each of its current and former
directors, officers and stockholders (“Company Indemnitees”) from and against,
and shall compensate and reimburse each of the Company Indemnitees for, all
Company Listed Liabilities, including any Damages which are directly or
indirectly suffered or incurred by any of the Company Indemnitees or to which
any of the Company Indemnitees may otherwise become subject (regardless of
whether or not such Damages relate to any third-party claim) and which arise
from or as a result of, or are directly or indirectly connected with any Legal
Proceeding relating to the non-payment of any Company Listed Liabilities (and
including any Legal Proceeding commenced by any Indemnitee for the purpose of
enforcing any of its rights under this Section 9.9).

SECTION 10. MISCELLANEOUS PROVISIONS

10.1 Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the transactions contemplated by this Agreement.

10.2 Fees and Expenses. Except as provided in Section 1.16, each party to this
Agreement shall bear and pay all fees, costs and expenses (including legal fees
and accounting fees) that have been incurred or that are incurred by such party
in connection with the transactions contemplated by this Agreement, including
all fees, costs and expenses incurred by such party in connection with or by
virtue of (a) the investigation and review conducted by Parent and its
Representatives with respect to the Company’s business (and the furnishing of
information to Parent and its Representatives in connection with such
investigation and review), (b) the negotiation,

 

40.



--------------------------------------------------------------------------------

preparation and review of this Agreement (including the Disclosure Schedule) and
all agreements, certificates, opinions and other instruments and documents
delivered or to be delivered in connection with the transactions contemplated by
this Agreement, (c) the preparation and submission of any filing or notice
required to be made or given in connection with any of the transactions
contemplated by this Agreement, and the obtaining of any Consent required to be
obtained in connection with any of such transactions, and (d) the consummation
of the Merger.

10.3 Attorneys’ Fees. If any action or proceeding relating to this Agreement or
the enforcement of any provision of this Agreement is brought against any party
hereto, the prevailing party shall be entitled to recover reasonable attorneys’
fees, costs and disbursements (in addition to any other relief to which the
prevailing party may be entitled).

10.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

 

if to Parent, Merger Sub or LLC:    Bradford Weller, General Counsel    St.
Bernard Software, Inc.    15015 Avenue of Science    San Diego, CA 92128   
858-676-5034 FAX    with a required copy to (which alone    shall not constitute
notice):    Cooley Godward LLP    4401 Eastgate Mall    San Diego, CA 92121   
Attention: Lance Bridges, Esq. if to the Company or Jacoby:    Jake Jacoby   
AgaveOne, Inc. d/b/a Singlefin    737 Pearl Street, #208    LaJolla, CA 92073   
619-374-7227 FAX    with a required copy to (which alone    shall not constitute
notice):    Morrison & Foerster LLP    19900 MacArthur Blvd., Suite 1200   
Irvine, CA 92612    Attention: Craig S. Mordock, Esq.

10.5 Confidentiality. Without limiting the generality of anything contained in
Section 5.5, on and at all times after the Closing Date, the Designated Officer
shall keep confidential, and shall not use or disclose to any other Person, any
non public document or other non public information in such Designated Officer’s
possession that relates to the business of the Company or Parent.

 

41.



--------------------------------------------------------------------------------

10.6 Time of the Essence. Time is of the essence of this Agreement.

10.7 Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

10.8 Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that all parties need not sign the same counterpart.

10.9 Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of California
(without giving effect to principles of conflicts of laws).

10.10 Successors and Assigns. This Agreement shall be binding upon: the Company
and its successors and assigns (if any); Jacoby and his personal
representatives, executors, administrators, estates, heirs, successors and
assigns (if any); Parent and its successors and assigns (if any); and Merger Sub
and its successors and assigns (if any). This Agreement shall inure to the
benefit of: the Company; the Company’s stockholders (to the extent set forth in
Section 1.5); the holders of Company Options (to the extent set forth in
Section 1.6); Parent; Merger Sub; the other Indemnitees (subject to
Section 9.8); and the respective successors and assigns (if any) of the
foregoing. This Agreement shall not be assigned by operation of law or
otherwise; except that Parent may freely assign any or all of its rights under
this Agreement (including its indemnification rights under Section 9), in whole
or in part, to any Affiliate of Parent without obtaining the consent or approval
of any other party hereto or of any other Person, provided that no such
assignment shall relieve the assigning party of its obligations hereunder if
such assignee does not perform such obligations.

10.11 Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The parties to this
Agreement agree that, in the event of any breach or threatened breach by any
party to this Agreement of any covenant, obligation or other provision set forth
in this Agreement for the benefit of any other party to this Agreement, such
other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.

10.12 Waiver.

(a) No failure on the part of any Person to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

(b) No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

10.13 Amendments. This Agreement may be amended by action taken by Parent and
Company at any time before or after approval hereof by the stockholders of
Company, but, after any

 

42.



--------------------------------------------------------------------------------

such approval, no amendment shall be made which alters the Merger Consideration
or which in any way materially adversely affects the rights of such
stockholders, without the further approval of such stockholders. This Agreement
may not be amended except by an instrument in writing signed on behalf of each
of the parties hereto.

10.14 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

10.15 Parties in Interest. Except for the provisions of Sections 1.6, 5.9, 5.10,
5.11 and 9, none of the provisions of this Agreement is intended to provide any
rights or remedies to any Person other than the parties hereto and their
respective successors and assigns (if any).

10.16 Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof; provided, however, that the Mutual Non-Disclosure
Agreement executed on behalf of Parent on and the Company on August 20, 2006
shall not be superseded by this Agreement and shall remain in effect in
accordance with its terms until the earlier of (a) the Effective Time, or
(b) the date on which such Mutual Non-Disclosure Agreement is terminated in
accordance with its terms.

10.17 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

 

43.



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed and delivered as of
October 3, 2006.

 

ST. BERNARD SOFTWARE, INC.,   a Delaware corporation By:  

/s/ Vince Rossi

AGAVEONE ACQUISITION CORP.,

  a Delaware corporation

By:  

/s/ Vince Rossi

SINGLEFIN ACQUISITION, LLC,

  a Delaware limited liability company

By:  

/s/ Vince Rossi

AGAVEONE, INC.

  a Nevada corporation

By:  

/s/ Jake Jacoby

JAKE JACOBY By:  

/s/ Jake Jacoby

 

44.



--------------------------------------------------------------------------------

EXHIBIT A

CERTAIN DEFINITIONS

For purposes of the Agreement (including this Exhibit A):

Acquisition Transaction. “Acquisition Transaction” shall mean any transaction
involving:

(e) the sale, license, disposition or acquisition of all or substantially all of
the Company’s business or assets;

(f) the issuance, disposition or acquisition of (i) any capital stock or other
equity security of the Company in excess of 20% of the amount outstanding on the
date of this Agreement (other than common stock issued to employees of the
Company, upon exercise of Company Options or otherwise, in routine transactions
in accordance with the Company’s past practices), (ii) any option, call, warrant
or right (whether or not immediately exercisable) to acquire any capital stock
or other equity security of the Company in excess of 20% of the amount
outstanding on the date of this Agreement (other than stock options granted to
employees of the Company in routine transactions in accordance with the
Company’s past practices), or (iii) any security, instrument or obligation that
is or may become convertible into or exchangeable for any capital stock or other
equity security of the Company in excess of 20% of the amount outstanding on the
date of this Agreement ; or

(g) any merger, consolidation, business combination, reorganization or similar
transaction involving the Company.

Affiliated Group. “Affiliated Group” shall mean any affiliated group within the
meaning of Code Section 1504(a) or any similar group defined under a similar
provision of any applicable Legal Requirement.

Agreement. “Agreement” shall mean the Agreement and Plan of Merger and
Reorganization to which this Exhibit A is attached (including the Disclosure
Schedule), as it may be amended from time to time.

COBRA. “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

Company Affiliate. “Company Affiliate” shall mean any Person under common
control with the Company within the meaning of Sections 414(b), (c), (m) and
(o) of the Code, and the regulations issued thereunder.

Company Contract. “Company Contract” shall mean any Contract: (a) to which the
Company is a party; (b) by which the Company or any of its assets is or may
become bound or under which the Company has, or may become subject to, any
obligation; or (c) under which the Company has or may acquire any right or
interest.

Company Employee. “Company Employee” shall mean any current,, independent
contractor or director of the Company or any Company Affiliate.

Company Employee Agreement. “Company Employee Agreement” shall mean each
management, employment, severance, consulting, relocation, repatriation or
expatriation agreement or other Contract between the Company or any Company
Affiliate and any Company Employee, other than any such management, employment,
severance, consulting, relocation, repatriation or expatriation agreement or
other Contract with a Company Employee which is terminable “at will” without any
obligation on the part of the Company or any Company Affiliate to make any
payments or provide any benefits in connection with such termination.

 

1.



--------------------------------------------------------------------------------

Company Employee Plan. “Company Employee Plan” shall mean any plan, program,
policy, practice, Contract or other arrangement providing for compensation,
severance, termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written, unwritten or otherwise, funded or unfunded,
including each “employee benefit plan,” within the meaning of Section 3(3) of
ERISA (whether or not ERISA is applicable to such plan), that is or has been
maintained, contributed to, or required to be contributed to, by the Company or
any Company Affiliate for the benefit of any Company Employee, or with respect
to which the Company or any Company Affiliate has or may have any liability or
obligation, except such definition shall not include any Company Employee
Agreement.

Company IP. “Company IP” shall mean (a) all Intellectual Property Rights in or
pertaining to the Company Products or methods or processes used to manufacture
the Company Products, which are owned by the Company, and (b) all other
Intellectual Property Rights owned by or exclusively licensed to the Company.

Company IP Contract. “Company IP Contract” shall mean any Contract to which the
Company is a party or by which the Company is bound, that contains any
assignment or license of, or covenant not to assert or enforce, any Intellectual
Property Right or that otherwise relates to any Company IP or any Intellectual
Property developed by, with, or for the Company.

Company Option Plan. “Company Option Plan” shall mean the 2005 Stock Incentive
Plan.

Company Pension Plan. “Company Pension Plan” shall mean each Company Employee
Plan that is an “employee pension benefit plan,” within the meaning of
Section 3(2) of ERISA.

Company Privacy Policy. “Company Privacy Policy” shall mean each external or
internal, past or present privacy policy of the Company, including any policy
relating to (i) the privacy of users of the Company Products or of any Company
Website, (ii) the collection, storage, disclosure, and transfer of any User Data
or Personal Data, and (iii) any employee information.

Company Product. “Company Product” shall mean any product or service designed,
developed, manufactured, marketed, distributed, provided, licensed, or sold at
any time by the Company.

Company Web Site. “Company Web Site” shall mean any public or private website
owned, maintained, or operated at any time by or on behalf of the Company.

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

Contract. “Contract” shall mean any written agreement, contract, subcontract,
lease, understanding, instrument, note, warranty, insurance policy, benefit plan
or legally binding commitment or undertaking of any nature.

Damages. “Damages” shall include any loss, damage, injury, liability, claim,
demand, settlement, judgment, award, fine, penalty, Tax, fee (including
reasonable attorneys’ fees), charge, cost (including costs of investigation) or
expense of any nature.

Disclosure Schedule. “Disclosure Schedule” shall mean the schedule (dated as of
the date of the Agreement) delivered to Parent on behalf of the Company and the
Designated Officer.

DOL. “DOL” means the United States Department of Labor.

Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, claim, infringement, interference,
option, right of first refusal, preemptive right, community property interest or
restriction of any nature, other than Permitted Encumbrances (including any
restriction on the voting of any security, any restriction on the transfer of
any security or

 

2.



--------------------------------------------------------------------------------

other asset, any restriction on the receipt of any income derived from any
asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset other than in case of securities and any other equity ownership interests,
any restrictions imposed by any federal, state or non-U.S. securities laws).

Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

Escrow Agreement. “Escrow Agreement” shall mean the Escrow Agreement to be
entered into by and among Parent and the Stockholders on or prior to the Closing
Date substantially in the form of Exhibit G hereto.

Escrow Fund. “Escrow Fund” shall mean shares of Parent Common Stock paid under
Section 1.5(a)(1) of this Agreement to the Stockholders pursuant to Section
1.5(c).

Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

FMLA. “FMLA” shall mean the Family Medical Leave Act of 1993, as amended.

Foreign Plan. “Foreign Plan” shall mean: (i) any plan, program, policy,
practice, Contract or other arrangement mandated by a Governmental Body other
than the United States; (ii) any Company Employee Plan maintained or contributed
to by the Company or any Company Affiliate that is not subject to United States
law; and (iii) any Company Employee Plan that covers or has covered Company
Employees whose services are performed primarily outside of the United States.

Government Bid. “Government Bid” shall mean any quotation, bid or proposal
submitted to any Governmental Body or any proposed prime contractor or
higher-tier subcontractor of any Governmental Body.

Government Contract. “Government Contract” shall mean any prime contract,
subcontract, letter contract, purchase order or delivery order executed or
submitted to or on behalf of any Governmental Body or any prime contractor or
higher-tier subcontractor, or under which any Governmental Body or any such
prime contractor or subcontractor otherwise has or may acquire any right or
interest.

Governmental Authorization. “Governmental Authorization” shall mean any:
(a) permit, license, certificate, franchise, permission, clearance,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Legal Requirement; or (b) right under any Contract with any Governmental
Body.

Governmental Body. “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).

HIPAA. “HIPAA” shall mean the Health Insurance Portability and Accountability
Act of 1996, as amended.

Indemnitees. “Indemnitees” under Section 9.2 shall mean the following Persons:
(a) Parent; (b) Parent’s current and future affiliates (including the Surviving
Corporation); (c) the respective

 

3.



--------------------------------------------------------------------------------

Representatives of the Persons referred to in clauses “(a)” and “(b)” above; and
(d) the respective successors and assigns of the Persons referred to in clauses
“(a)”, “(b)” and “(c)” above; provided, however, that the Designated Officer
shall not be deemed to be an “Indemnitee.”

Intellectual Property. “Intellectual Property” shall mean and include all
algorithms, application programming interfaces, apparatus, assay components,
biological materials, cell lines, clinical data, chemical compositions or
structures, circuit designs and assemblies, databases and data collections,
diagrams, formulae, gate arrays, IP cores, inventions (whether or not
patentable), know-how, logos, marks (including brand names, product names,
logos, and slogans), methods, network configurations and architectures, net
lists, photomasks, processes, proprietary information, protocols, schematics,
specifications, software, software code (in any form including source code and
executable or object code), subroutines, test results, test vectors, user
interfaces, techniques, URLs, web sites, works of authorship, and other forms of
technology (whether or not embodied in any tangible form and including all
tangible embodiments of the foregoing such as instruction manuals, laboratory
notebooks, prototypes, samples, studies, and summaries).

Intellectual Property Rights. “Intellectual Property Rights” shall mean and
include all rights of the following types, which may exist or be created under
the laws of any jurisdiction in the world: (a) rights associated with works of
authorship, including exclusive exploitation rights, copyrights, moral rights,
and mask works; (b) trademark and trade name rights and similar rights;
(c) trade secret rights; (d) patents and industrial property rights; (e) other
proprietary rights in Intellectual Property of every kind and nature; and
(f) all registrations, renewals, extensions, continuations, divisions, or
reissues of, and applications for, any of the rights referred to in clauses
(a) through (e) above.

IRS. “IRS” shall mean the United States Internal Revenue Service.

Legal Proceeding. “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.

Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.

Material Adverse Effect. A violation or other matter will be deemed to have a
“Material Adverse Effect” on the Company if such violation or other matter
(considered together with all other matters that would constitute exceptions to
the representations and warranties set forth in the Agreement or in the
Designated Officer’s Closing Certificate but for the presence of “Material
Adverse Effect” or other materiality qualifications, or any similar
qualifications, in such representations and warranties) would have a material
adverse effect on the Company’s business, condition, assets, liabilities,
operations, financial performance or prospects; provided, however, that in no
event shall any of the following, along or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been or will be a Material Adverse Effect: (i) a change in the
general economic conditions or changes affecting the industry generally in which
the Company operates, (ii) compliance by the Company with the terms of this
Agreement, (iii) the announcement or pendency of the transactions contemplated
by this Agreement, (iv) employee attrition which is attributable to the
announcement of the execution of this Agreement, or (v) any action taken by the
Company mandated by any Law.

Open Source Code. “Open Source Code” shall mean any software code that is
distributed as “free software” or “open source software” or is otherwise
distributed publicly in source code form under terms that permit modification
and redistribution of such software. Open Source Code includes software code
that is licensed under the GNU General Public License, GNU Lesser General Public
License, Mozilla License, Common Public License, Apache License, BSD License,
Artistic License, or Sun Community Source License.

 

4.



--------------------------------------------------------------------------------

Person. “Person” shall mean any individual, Entity or Governmental Body.

Personal Data. “Personal Data” shall mean a natural person’s name, street
address, telephone number, e-mail address, photograph, social security number,
driver’s license number, passport number, or customer or account number, or any
other piece of information that allows the identification of a natural person.

Registered IP. “Registered IP” shall mean all Intellectual Property Rights that
are registered, filed, or issued under the authority of any Governmental Body,
including all patents, registered copyrights, registered mask works, and
registered trademarks and all applications for any of the foregoing.

Representatives. “Representatives” shall mean officers, directors, employees,
agents, attorneys, accountants, advisors and representatives.

SEC. “SEC” shall mean the United States Securities and Exchange Commission.

Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended.

Sell. “Sell” shall mean to offer, pledge, sell, loan, contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares.

Stockholder. “Stockholder” or “Stockholders” shall mean a holder or the holders
of Company Common Stock immediately prior to the Effective Time.

Tax. “Tax” shall mean any income tax, franchise tax, capital gains tax, gross
receipts tax, value-added tax, excise tax, ad valorem tax, transfer tax, stamp
tax, sales tax, use tax, property tax, business tax, withholding tax or payroll
tax) and any related charge or amount (including any fine, penalty or interest),
imposed, assessed or collected by or under the authority of any Governmental
Body.

Tax Return. “Tax Return” shall mean any return (including any information
return), report, or similar statement, required to be filed with any
Governmental Body relating to any Tax.

User Data. “User Data” shall mean any Personal Data or other data or information
collected by or on behalf of the Company from users of the Company Products or
of any Company Website.

 

5.